Exhibit 10.1

 

FOCUS ENHANCEMENTS, INC.

 

 

SENIOR SECURED CONVERTIBLE NOTE
PURCHASE AGREEMENT

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

 

RECITALS; AGREEMENT

1

 

 

 

1.

DEFINITIONS

2

2.

PURCHASE AND SALE OF NOTES

7

 

2.1

Note Issuance

7

 

2.2

Closing Date

7

 

2.3

Separate Agreements

7

 

2.4

Security Interest

7

 

2.5

Registration Rights Agreement

8

 

2.6

Eligibility

8

 

2.7

Transfer and Exchange

8

 

2.8

Replacement Notes

8

 

2.9

Optional Redemption

9

 

2.10

Payment of Interest

10

3.

REPURCHASE UPON A FUNDAMENTAL CHANGE; CONVERSION UPON SEMICONDUCTOR BUSINESS
SPIN-OFF

10

 

3.1

Repurchase at Option of the Holder upon a Fundamental Change

10

 

3.2

Conversion Upon Semiconductor Business Spin-Off

12

4.

CONVERSION

13

 

4.1

Conversion Right

13

 

4.2

Conversion Procedure

13

 

4.3

Fractional Shares

14

 

4.4

Taxes on Conversion

14

 

4.5

Company to Provide Stock

15

 

4.6

Anti-Dilution Adjustments

15

 

4.7

Notice of Adjustments of Conversion Rate

16

5.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

17

 

5.1

Organization and Standing; Organization Documents

17

 

5.2

Corporate Power

17

 

5.3

Subsidiaries

17

 

5.4

Capitalization

17

 

5.5

Authorization

18

 

i

--------------------------------------------------------------------------------


 

 

5.6

SEC Reports; Financial Statements

18

 

5.7

Material Contracts and Commitments

19

 

5.8

Title to Properties and Assets, Liens, Etc

19

 

5.9

Obligations to Related Parties; Interested Party Transaction

19

 

5.10

Compliance with Other Instruments; Laws

19

 

5.11

Changes

20

 

5.12

Litigation, Etc

21

 

5.13

Employees

21

 

5.14

Proprietary Information Agreements

21

 

5.15

Intellectual Property

22

 

5.16

Permits

22

 

5.17

Governmental Consent, Etc

22

 

5.18

Offering

22

 

5.19

Brokers or Finders; Other Offers

23

 

5.20

Tax Returns and Payments

23

 

5.21

Environmental Matters

23

6.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASERS

23

 

6.1

Investment Experience

23

 

6.2

Investment; Legend

24

 

6.3

No Public Market

24

 

6.4

Authorization

24

 

6.5

Brokers or Finders

24

 

6.6

Tax Liability

24

7.

COVENANTS

25

 

7.1

Payment of Notes

25

 

7.2

SEC Reports

25

 

7.3

Compliance Certificates

25

 

7.4

Further Instruments and Acts

25

 

7.5

Registration of Shares

25

 

7.6

Maintenance of Corporate Existence

26

 

7.7

Stay, Extension and Usury Laws

26

 

ii

--------------------------------------------------------------------------------


 

8.

NEGATIVE COVENANTS

26

 

8.1

Company May Consolidate, etc

26

 

8.2

Successor Substituted

27

 

8.3

Additional Debt

27

9.

DEFAULT AND REMEDIES

27

 

9.1

Events of a Default

27

 

9.2

Acceleration

29

 

9.3

Other Remedies

29

 

9.4

Waiver of Defaults and Events of Default

29

 

9.5

Limitations on Suits

29

 

9.6

Rights of Holders to Receive Payment and to Convert

30

10.

CONDITIONS TO CLOSING

30

 

10.1

Conditions to Closing of the Purchasers

30

 

10.2

Conditions to Closing of the Company

30

11.

APPOINTMENT OF PURCHASERS’ AGENT

31

 

11.1

Appointment; Joint Action

31

 

11.2

Duties

31

 

11.3

Reliance by Purchasers’ Agent

31

 

11.4

Indemnification

31

 

11.5

Resignation or Removal of Purchasers’ Agent

31

12.

MISCELLANEOUS

32

 

12.1

Governing Law

32

 

12.2

Survival

32

 

12.3

Successors and Assigns

32

 

12.4

Entire Agreement; Amendment

32

 

12.5

Notices, Etc

32

 

12.6

Delay or Omissions

33

 

12.7

Severability

33

 

12.8

Attorneys’ Fees

33

 

12.9

Counterparts; Faxed Counterparts

33

 

12.10

Confidentiality

33

 

iii

--------------------------------------------------------------------------------


 

FOCUS ENHANCEMENTS, INC.

SENIOR SECURED CONVERTIBLE NOTE
PURCHASE AGREEMENT

 

THIS SENIOR SECURED CONVERTIBLE NOTE PURCHASE AGREEMENT (this “Agreement”) is
made as of January 24, 2006 by and among Focus Enhancements, Inc., a Delaware
corporation (the “Company”), and each purchaser of a Senior Secured Convertible
Note Due January 1, 2011 (as defined below) identified in Part 3 of Exhibit A
hereto (each a “Purchaser” and collectively referred to as the “Purchasers”). 
Capitalized terms not otherwise defined in this Agreement shall have the
meanings ascribed to them in Section 1 below.

 

RECITALS

 

A.                                   The Company and each Purchaser wish to
consummate a loan transaction in an aggregate amount of up to $10,000,000
through the issuance to the Purchasers of certain Senior Secured Convertible
Notes Due January 1, 2011 in the form of Exhibit B hereto (the “Notes”).

 

B.                                     The Company is a party to a Loan and
Security Agreement, as amended to date, with the Venture Banking Group, a
division of Greater Bay Bancorp (the “Bank”) for a $4,000,000 revolving line of
credit and a term loan of $2,500,000 (collectively the “Bank Loan”) that is
secured by accounts and other payment rights (“Bank’s Security Interest”).

 

C.                                     The Company is a beneficiary to a
Guaranty of the Bank Loan by Carl E. Berg (“Berg”), which guaranty is secured by
all of the Company’s assets pursuant to a Security Agreement, as amended, and a
Collateral Assignment, Patent Mortgage and a Security Agreement (“Berg’s
Security Interest”).

 

D.                                    Pursuant to a Security Agreement
substantially in the form of Exhibit C being entered into concurrently herewith,
the Notes shall be secured by all of the assets of the Company (“Purchasers’
Security Interest”).

 

E.                                      The Bank and Berg are parties to an
Intercreditor Agreement dated as of November 15, 2004 which sets forth their
relative rights and priorities as between themselves with respect to the shared
collateral subject to Bank’s Security Interest and Berg’s Security Interest, to
which Intercreditor Agreement the Purchasers shall be added as parties by an
Amendment to Intercreditor Agreement in the form of Exhibit D.

 

F.                                      The Purchasers and Berg will share
interests in the same Company collateral on a pro rata basis and will enter into
an Intercreditor Agreement substantially in the form of Exhibit E hereto with
respect to the shared collateral subject to Berg’s Security Interest and the
Purchasers’ Security Interest.

 

G.                                     The Purchasers will subordinate the
Purchasers’ Security Interest to the Bank’s Security Interest with respect to a
maximum of $6,500,000 under the Bank Loan.

 

NOW, THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

--------------------------------------------------------------------------------


 

1.                                       DEFINITIONS.  Capitalized terms not
otherwise defined in this Agreement shall have the following definitions:

 

1.1                                 “Affiliate” means, with respect to any
specified person, any other person directly or indirectly controlling or
controlled by or under direct or indirect common control with such specified
person.  For the purposes of this definition, “control,” when used with respect
to any person, means the power to direct the management and policies of such
person, directly or indirectly, whether through the ownership of voting
securities, by contract or otherwise; and the terms “controlling” and
“controlled” have meanings correlative to the foregoing.

 

1.2                                 “Amended Intercreditor Agreement” means the
amendment to the Increditor Agreement dated as of November 15, 2004 between Berg
and Bank which adds the Purchasers as parties to such Agreement.

 

1.3                                 “Applicable Conversion Price” means, at the
time any determination thereof is to be made, $100,000 divided by the Applicable
Conversion Rate, rounded to the nearest 1/10th of a cent.

 

1.4                                 “Applicable Conversion Rate” means, at the
time any determination thereof is to be made, the Initial Conversion Rate as
adjusted pursuant to Section 4.6, rounded down to the nearest 1/100 of a share.

 

1.5                                 “Business Day” means each day that is not a
Saturday, Sunday or legal holiday.

 

1.6                                 “Capital Stock” means (a) in the case of a
corporation, corporate stock, (b) in the case of an association or business
entity, shares, interests, participations, rights or other equivalents (however
designated) of corporate stock, (c) in the case of a partnership or limited
liability company, partnership or membership interests (whether general or
limited) and (d) any other interest or participation that confers on a person
the right to receive a share of the profits and losses of, or distribution of
the assets of, the issuing person.

 

1.7                                 “Closing Sale Price” of the Common Stock on
any date means the last reported sales price per share or, in case no such
reported sale takes place on such date, the average of the reported closing bid
and ask prices, in either case on the Nasdaq Capital Market, or, if the Common
Stock is not quoted on the Nasdaq Capital Market, the last reported closing
price per share on the principal national or regional securities exchange on
which the Common Stock is then listed, or, if the Common Stock is not listed on
any national or regional securities exchange, the last reported sales price per
share or, in case no such reported sale takes place on such date, the average of
the closing bid and ask prices, in either case as quoted on the National
Association of Notes Dealers Automated Quotation System or other established
automated over-the-counter trading market in the United States, or, if the
Common Stock is not quoted on the National Association of Notes Dealers
Automated Quotation System or other established automated over-the-counter
trading market in the United States, the last reported closing price per share
on the principal other market on which the Common Stock is then traded.  If no
such prices are available, the board of directors of the Company shall make a
good faith determination of the Closing Sale Price.

 

1.8                                 “Common Stock” means the common stock of the
Company, $0.01 par value per share, as it exists on the date of this Agreement,
and any shares of any class or classes of capital stock of the Company resulting
from any reclassification or reclassifications thereof and which have no
preference in respect of dividends or of amounts payable in the event of any
voluntary or

 

2

--------------------------------------------------------------------------------


 

involuntary liquidation, dissolution or winding-up of the Company and which are
not subject to redemption by the Company; provided, however, that if at any time
there shall be more than one such resulting class, the shares of each such class
then so issuable on conversion of Notes shall be substantially in the proportion
which the total number of shares of such class resulting from all such
reclassifications bears to the total number of shares of all such classes
resulting from all such reclassifications.

 

1.9                                 “Company” means the party named as such in
the first paragraph of this Agreement until a successor replaces it pursuant to
the applicable provisions of this Agreement, and thereafter “Company” shall mean
such successor Company.

 

1.10                           “Continuing Director” means, as of any date of
determination, any member of the board of directors who (a) was a member of the
board of directors of the Company on the date of this Agreement or (b) becomes a
member of the board of directors subsequent to the date of this Agreement and
was appointed, nominated for election or elected to the board of directors with
the approval of a majority of the Continuing Directors who were members of the
board of directors at the time of such appointment, nomination or election.

 

1.11                           “Exchange Act” means the Securities and Exchange
Act of 1934, as amended, and the rules and regulations promulgated thereunder,
as in effect from time to time.

 

1.12                           “Final Maturity Date” means January 1, 2011.

 

1.13                           “Fundamental Change” means the occurrence of any
of the following at a time after the Notes are originally issued:

 

(a)                              the Common Stock (or other common stock into
which the Notes are convertible) is neither traded on the New York Stock
Exchange or another U.S. national securities exchange nor quoted on the NASDAQ
Stock Market or another established automated over-the-counter trading market in
the United States; or

 

(b)                             any Person acquires beneficial ownership,
directly or indirectly, through a purchase, merger or other acquisition
transaction or series of transactions, of shares of the Company’s Capital Stock
entitling the Person to exercise 50% or more of the total voting power of all
shares of the Company’s Capital Stock entitled to vote generally in elections of
directors, other than an acquisition by the Company, any of its Subsidiaries or
any of its employee benefit plans; or

 

(c)                              the Company merges or consolidates with or into
any other Person (other than a Subsidiary of the Company), another Person merges
with or into the Company or the Company conveys, sells, transfers or leases all
or substantially all of its assets to another Person, other than any
transaction:

 

(i)                                   that does not result in a
reclassification, conversion, exchange or cancellation of any outstanding Common
Stock; or

 

(ii)                                pursuant to which the holders of Common
Stock immediately prior to the transaction have the entitlement to exercise,
directly or indirectly, 50% or more of the total voting power of all shares of
the Capital Stock entitled to vote generally in the election of directors of the

 

3

--------------------------------------------------------------------------------


 

continuing or surviving corporation immediately after the transaction; or

 

(iii)                             that is effected solely to change the
Company’s jurisdiction of incorporation and results in a reclassification,
conversion or exchange of outstanding shares of Common Stock solely into shares
of common stock of the surviving entity; or

 

(d)                             the Continuing Directors cease to constitute a
majority of the board of directors of the Company (or, if applicable, the board
of directors of a successor Person to the Company) within a 12- month period.

 

For purposes of this definition, whether a Person is a “beneficial owner” will
be determined in accordance with Rule 13d-3 under the Exchange Act and “Person”
includes any syndicate or group that would be deemed to be a “person” under
Section 13(d)(3) of the Exchange Act.

 

1.14                           “Fundamental Change Repurchase Date” means the
date specified as such in the Fundamental Change Repurchase Right Notice
delivered to Holders pursuant to Section 3.1 (c).

 

1.15                           “GAAP” means generally accepted accounting
principles in the United States of America as in effect as of the date of this
Agreement, including those set forth in (1) the opinions and pronouncements of
the Accounting Principles Board of the American Institute of Certified Public
Accountants, (2) the statements and pronouncements of the Financial Accounting
Standards Board, (3) such other statements by such other entity as approved by a
significant segment of the accounting profession and (4) the rules and
regulations of the SEC governing the inclusion of financial statements
(including pro forma financial statements) in registration statements filed
under the Securities Act and periodic reports required to be filed pursuant to
Section 13 of the Exchange Act, including opinions and pronouncements in staff
accounting bulletins and similar written statements from the accounting staff of
the SEC.

 

1.16                           “Guaranty” means the Unconditional Guaranty dated
as of November 15, 2004 by Berg of the Bank Loan, which is secured by the Berg
Security Interest.

 

1.17                           “Holder” means the Person in whose name a Note is
registered on the Company’s books.

 

1.18                           “Indebtedness” means, with respect to any Person,
without duplication, (a) all indebtedness, obligations and other liabilities
(contingent or otherwise) of such Person for borrowed money (including
obligations of such Person in respect of overdrafts, foreign exchange contracts,
currency exchange agreements, interest rate protection agreements, and any loans
or advances from banks, whether or not evidenced by notes or similar
instruments) or evidenced by credit or loan agreements, bonds, debentures, notes
or other written obligations (whether or not the recourse of the lender is to
the whole of the assets of such Person or to only a portion thereof) (other than
any accounts payable or other accrued current liability or obligation incurred
in the ordinary course of business in connection with the obtaining of materials
or services), (b) all reimbursement obligations and other liabilities
(contingent or otherwise) of such Person with respect to letters of credit, bank
guarantees or bankers’ acceptances, (c) all obligations and liabilities
(contingent or otherwise) of such Person in respect of leases of such Person
required, in conformity with GAAP, to be accounted for as capitalized lease
obligations on the balance sheet of such Person, (d) all obligations of such

 

4

--------------------------------------------------------------------------------


 

Person evidenced by a note or similar instrument given in connection with the
acquisition of any business, properties or assets of any kinds, (e) all
obligations of such Person issued or assumed as the deferred purchase price of
property or services (excluding trade accounts payable and accrued liabilities
arising in the ordinary course of business), (f) all obligations and other
liabilities (contingent or otherwise) of such Person under any lease or related
document (including a purchase agreement) in connection with the lease of real
property or improvements (or any personal property included as part of any such
lease) that provides that such Person is contractually obligated to purchase or
cause a third party to purchase the leased property and thereby guarantee a
minimum residual value of the leased property to the lessor and the obligations
of such Person under such lease or related document to purchase or to cause a
third party to purchase such leased property (whether or not such lease
transaction is characterized as an operating lease or a capitalized lease in
accordance with GAAP), (g) all obligations (contingent or otherwise) of such
Person with respect to any interest rate, currency or other swap, cap, floor or
collar agreement, hedge agreement, forward contract, or other similar instrument
or agreement or foreign currency hedge, exchange, purchase or similar instrument
or agreement, (h) all direct or indirect guarantees, agreements to be jointly
liable or similar agreements by such Person in respect of, and obligations or
liabilities (contingent or otherwise) of such Person to purchase or otherwise
acquire or otherwise assure a creditor against loss in respect of, indebtedness,
obligations or liabilities of another Person of the kind described in clauses
(a) through (g), and (i) any and all deferrals, renewals, extensions,
restatements, replacements, refinancings and refundings of, or amendments,
modifications, or supplements to, or any indebtedness or obligation issued in
exchange for, any indebtedness, obligation or liability of the kind described in
clauses (a) through (h).

 

1.19                           “Initial Conversion Rate” means one share of
Common Stock per $1.00 principal amount of Notes, or 1.0.

 

1.20                           “Lien” means any lien (statutory or other),
mortgage, pledge, hypothecation, assignment, deposit arrangement, security
interest, charge, claim or other encumbrance of any kind (including any
conditional sale or other title retention agreement, any lease in the nature
thereof, and any agreement to give any security interest) and any agreement to
give or refrain from giving a lien, mortgage, pledge, hypothecation, assignment,
deposit arrangement, security interest, charge, claim or other encumbrance of
any kind.

 

1.21                           “Loan Documents” means the Purchase Agreement,
the Notes, the Security Agreement, all financing statements and instruments of
perfection filed pursuant to the Security Agreement, the Registration Rights
Agreement, the Amended Intercreditor Agreement and the New Intercreditor
Agreement and such other documents and instruments as are signed and delivered
by Purchasers or the Company for the transactions contemplated by this
Agreement.

 

1.22                           “Majority-in-Interest of the Notes” means the
Holders of Notes representing more than 50% of the total amount of Note
principal outstanding.

 

1.23                           “New Intercreditor Agreement” means the
Intercreditor Agreement dated as of the date of this Agreement between Berg and
the Purchasers pursuant to which they will share collateral subject to the Berg
Security Interest and the Purchasers’ Security Interest.

 

1.24                           “Obligations” means any principal, interest,
penalties, fees, indemnifications, reimbursements, attorneys’ fees and expenses,
damages and other liabilities payable under the documentation governing any
Indebtedness.

 

5

--------------------------------------------------------------------------------


 

1.25                           “Original Issuance Date” means the date on which
shares of capital stock of Newco are first issued pursuant to the Semiconductor
Business Spin-off.

 

1.26                           “Permitted Liens” means: (i) Liens imposed by
law, such as carriers’, warehousemen’s, materialmen’s and mechanics’ liens, or
Liens arising out of judgments or awards against the Company which the Company
do not constitute an Event of Default, (ii) Liens for taxes not yet subject to
penalties for non-payment and Liens for taxes the payment of which is being
contested in good faith and by appropriate proceedings and for which, to the
extent required by generally accepted accounting principles then in effect,
proper and adequate book reserves relating thereto are established by the
Company, (iii) Liens (A) upon or in any equipment acquired or held by the
Company to secure the purchase price of such equipment or indebtedness incurred
solely for the purpose of financing the acquisition of such equipment, or
(B) existing on such equipment at the time of its acquisition, provided that the
Lien is confined solely to the property so acquired and improvements thereon,
and the proceeds of such equipment and other equipment financed by the holder of
such Lien; (iv) Liens consisting of leases or subleases and licenses and
sublicenses granted to others in the ordinary course of either the Company’s
business not interfering in any material respect with the business of the
Company and any interest or title of a lessor or licensor under any lease or
license, as applicable; (v) Liens incurred or deposits made in the ordinary
course of either the Company’s business in connection with worker’s
compensation, unemployment insurance, social security and other like laws;
(vi) Liens in favour of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods; (viii) Liens to which the Purchasers have each expressly consented in
writing; (ix) the Bank Security Interests; (x) the Berg Security Interest; and
(xi) Liens in favour of the Purchasers.

 

1.27                           “Person” or “person” means any individual,
corporation, partnership, limited liability company, joint venture, association,
joint-stock company, trust, unincorporated organization, government or any
agency or political subdivision thereof or any other entity.

 

1.28                           “Purchasers’ Agent” means Thomas Boucher and any
of his successors as appointed from time to time in accordance with this
Agreement.

 

1.29                           “Redemption Date” when used with respect to any
Note to be redeemed, means the date fixed for such redemption pursuant to this
Agreement.

 

1.30                           “Registration Rights Agreement” means the
Registration Rights Agreement substantially in the form of Exhibit F among the
Company, the Purchasers’ Agent and the Purchasers, dated as of the date of this
Agreement with respect to the Company’s mandatory registration of the Shares
under the Securities Act.

 

1.31                           “SEC” means the Securities and Exchange
Commission.

 

1.32                           “Securities Act” means the Securities Act of
1933, as amended, and the rules and regulations promulgated thereunder, as in
effect from time to time.

 

1.33                           “Security Agreement” means the Security Agreement
dated as of the date of this Agreement by and among the Company, the Purchasers’
Agent, and the several Purchasers.

 

1.34                           “Semiconductor Business Spin-Off” means the
transfer by the Company of all or substantially all of the assets, liabilities,
rights, contracts, personnel, research and development and

 

6

--------------------------------------------------------------------------------


 

operations of its semiconductor business, which consists of all of the Company’s
integrated circuit products for video applications including WiMedia UWB
compliant semiconductor devices, to one or more entities controlled by the
Company (referred to hereby as “Newco”), whether or not followed by the
distribution of a significant percentage of the capital stock or other equity
interests of such entity or other entities to existing stockholders of the
Company either as a distribution without the payment of consideration by such
stockholders, or in exchange for all or part of their shares of Common Stock
subsequent to the transfer, which transfer is effected pursuant to a written
agreement or plan or arrangement approved by the board of directors prior to
June 30, 2007.

 

1.35                           “Shares” means shares of the Company’s Common
Stock issuable upon conversion of the Notes pursuant to Section 4.1.

 

1.36                           “Subsidiaries” means COMO Computer and Motion
GmbH.

 

1.37                           “Trading Day” means a day during which trading in
securities generally occurs on the NASDAQ Stock Market or, if the Common Stock
is not quoted on the NASDAQ Stock Market, on the principal national or regional
securities exchange on which the Common Stock is then listed or, if the Common
Stock is not listed on a national or regional securities exchange, on the
National Association of Notes Dealers Automated Quotation System or other
established automated over-the-counter trading market in the United States or,
if the Common Stock is not quoted on the National Association of Notes Dealers
Automated Quotation System or another established automated over-the-counter
trading market in the United States, on the principal other market on which the
Common Stock is then traded (provided that no day on which trading of the Common
Stock is suspended shall count as a Trading Day).

 

2.                                       PURCHASE AND SALE OF NOTES

 

2.1                                 Note Issuance.  Subject to the terms and
conditions of this Agreement, in return for the Purchase Price provided by each
Purchaser, the Company shall sell and issue to such Purchaser one or more
Notes.  Each Note shall have a principal balance equal to the Purchase Price
paid by such Purchaser for the Note, as set forth in the Schedule of Purchasers.

 

2.2                                 Closing Date.  The purchase and sale of the
Notes shall take place at the offices of Ingalls & Snyder LLC, 61 Broadway, New
York, New York at 11:00 a.m. New York time on January 24, 2006 or such other
place, date and time as the Company and the Purchasers’ Agent shall agree (the
“Purchase Agreement Closing Date”).  Each Purchaser shall deliver to the Company
the Purchase Price together with an executed counterpart to this Agreement, and
each of the other Loan Documents, and the Company shall deliver to each
Purchaser one or more executed Notes together with fully executed copies of the
Loan Documents;

 

2.3                                 Separate Agreements.  The Company’s
agreements with each of the Purchasers are separate agreements and the sales of
the Notes are separate transactions.

 

2.4                                 Security Interest.  The indebtedness
represented by the Notes shall be secured by all of the assets of the Company in
accordance with the terms and conditions of the Security Agreement, which shall
be subject to the terms of the Amended Intercreditor Agreement and the New
Intercreditor Agreement.

 

7

--------------------------------------------------------------------------------


 

2.5                                 Registration Rights Agreement.  In
connection with the transactions contemplated hereby, the Company, the
Purchasers’ Agent and each Purchaser are entering into the Registration Rights
Agreement.

 

2.6                                 Eligibility.  Each Purchaser must be an
“accredited” investor as such term is defined in Rule 501 of Regulation D
promulgated by the U.S. Notes and Exchange Commission.

 

2.7                                 Transfer and Exchange.

 

(a)                              Subject to compliance with any applicable
additional requirements contained in Section 3 or Section 4, when a Note is
presented to the Company with a request to register a transfer thereof or to
exchange such Note for an equal principal amount of Notes of other authorized
denominations, the Company shall register the transfer or make the exchange as
requested; provided, however, that every Note presented or surrendered for
registration of transfer or exchange shall be duly endorsed or accompanied by an
assignment form and, if applicable, a transfer certificate each in the form
included in the Note, and in form satisfactory to the Company duly executed by
the Holder thereof or its attorney duly authorized in writing.  Any exchange or
registration of transfer shall be without charge, except that the Company may
require payment of a sum sufficient to cover any tax or other governmental
charge that may be imposed in relation thereto, and provided, that this sentence
shall not apply to any exchange pursuant to Section 2.9.

 

(b)                             The Company shall not be required to exchange or
register a transfer of (i) any Notes for the 15-day period immediately preceding
the date of mailing of a notice of Notes to be redeemed, (ii) any Notes or
portions thereof selected or called for redemption (except, in the case of
redemption of a Note in part, the portion thereof not to be redeemed) or
(iii) any Notes or portions thereof in respect of which a notice pursuant to
Section 3.1(c), 3.2 or Section 4.2 hereof has been delivered and not withdrawn
by the Holder thereof (except, in the case of the purchase of a Note in part,
the portion thereof not to be purchased).

 

(c)                              All Notes issued upon any transfer or exchange
of Notes shall be valid obligations of the Company, evidencing the same debt and
entitled to the same benefits under this Agreement, as the Notes surrendered
upon such transfer or exchange.

 

(d)                             Each Holder agrees severally to indemnify the
Company against any liability that may result from the registration of transfer,
exchange or assignment of such Holder’s Note in violation of any provision of
this Agreement and/or applicable United States federal or state securities law,
but only to the extent of the damages caused to the Company by such Holder’s
violation.  The Holder will not be liable for breaches by any other Holder
pursuant to this provision.

 

2.8                                 Replacement Notes.

 

(a)                              If any mutilated Note is surrendered to the
Company, and there is delivered to the Company such security or indemnity as
will be required by the Company to save it harmless, then, in the absence of
notice to the Company that such Note has been acquired by a protected purchaser,
the Company shall execute and deliver, in exchange for any such mutilated Note
or in lieu of any such destroyed, lost or stolen Note, a new Note of like tenor
and principal amount, bearing a number not contemporaneously outstanding.  In
case any such mutilated, destroyed, lost or stolen Note has become or is about
to become due and payable, or is about to be redeemed or purchased by

 

8

--------------------------------------------------------------------------------


 

the Company pursuant to Section 2.9, the Company in its discretion may, instead
of issuing a new Note, pay, redeem or purchase such Note, as the case may be.

 

(b)                             Upon the issuance of any new Notes under this
Section 2.8, the Company may require the payment of a sum sufficient to cover
any tax or other governmental charge that may be imposed in relation thereto and
any other reasonable expenses in connection therewith.

 

(c)                              The provisions of this Section 2.8 are (to the
extent lawful) exclusive and shall preclude (to the extent lawful) all other
rights and remedies with respect to the replacement or payment of mutilated,
destroyed, lost or stolen Notes.

 

2.9                                 Optional Redemption.

 

(a)                                      The Company shall have the option to
redeem the Notes pursuant to this Section 2.9 at any time, in whole or in part,
upon 30 days’ prior written notice, at a redemption price in cash equal to 102%
of the principal amount of the Notes (the “Redemption Price”) to be redeemed
together with accrued and unpaid interest, if any, on the principal amount of
the Notes redeemed to the date of redemption.

 

(b)                                     At least 30 days before a Redemption
Date, the Company shall deliver a notice of redemption to each Holder of Notes
to be redeemed at such Holder’s address on the Company’s books.  The notice
shall identify the Notes to be redeemed and shall state:

 

(1)                                the Redemption Date;

 

(2)                                the Redemption Price;

 

(3)                                that Notes called for redemption must be
presented and surrendered to the Company to collect the Redemption Price;

 

(4)                                that Holders who wish to convert Notes
pursuant to Section 3.2 or Section 4.1 must surrender Notes for conversion no
later than the close of business on the Business Day immediately preceding the
Redemption Date and must satisfy the other requirements set forth in Paragraph 7
of the Notes;

 

(5)                                that, unless the Company defaults in making
the payment of the Redemption Price, interest on Notes called for redemption
shall cease accruing on and after the Redemption Date and the only remaining
right of the Holder shall be to receive payment of the Redemption Price plus
accrued interest, if any, up to but not including the Redemption Date, upon
presentation and surrender of the Notes by the Holders to the Company; and

 

(6)                                if any Note is being redeemed in part, the
portion of the principal amount of such Note to be redeemed and that, after the
Redemption Date, upon presentation and surrender of such Note, a new Note or
Notes in aggregate principal amount equal to the unredeemed portion thereof will
be issued.

 

(c)                                      Once notice of redemption is mailed,
Notes called for redemption become due and payable on the Redemption Date and at
the Redemption Price stated in the notice, together with accrued and unpaid
interest, if any, except for Notes that are converted in accordance with the
provisions of Section 3.2 or Section 4.1.  Upon presentation and surrender to
the Company, Notes

 

9

--------------------------------------------------------------------------------


 

called for redemption shall be paid at the Redemption Price, plus accrued
interest up to but not including the Redemption Date.

 

2.10                           Payment of Interest.

 

(a)                              The Company agrees to pay the Holders interest
on the Note principal outstanding from time to time in cash at the rate and
times specified in the Note.  The Company will pay interest by check mailed to
the address of the Holder on the Company’s books and records on the dates
specified in the Note; provided that the Company will make payments of interest
to the Holder’s account by wire transfer on the Business Day immediately
preceding the interest payment date if the Holder has provided wire transfer
instructions to the Company at least five Business Days prior to the scheduled
interest payment date.

 

(b)                             Notwithstanding the foregoing, the Company, at
its sole option, may pay interest due on each of June 30, 2006 and/or
December 30, 2006, and/or June 30, 2007 through the issuance of new Notes in the
principal amount of the interest due to the Holders, if there is no pending
Event of Default as of such interest payment date.  The Company shall issue and
deliver the new Notes to the Holders within three Business Days after the
interest payment date.  The Company shall notify the Purchasers’ Agent and the
Holders of any election pursuant to this Section 2.10(b) at least 10 days prior
to the related interest payment date.  Any election by the Company pursuant to
this Section 2.10(b) shall apply to all Notes outstanding as of the related
interest payment date, other than Notes as to which the Holder has submitted a
Fundamental Change Repurchase Right Notice or a Spin-off Conversion Notice prior
to the date the Company sends a notice pursuant to this Section 2.10(b).

 

3.                                     REPURCHASE UPON A FUNDAMENTAL CHANGE;
CONVERSION UPON SEMICONDUCTOR BUSINESS SPIN-OFF

 

3.1                                 Repurchase at Option of the Holder upon a
Fundamental Change.

 

(a)                                      Subject to the satisfaction of the
requirements of this Section 3.1, if a Fundamental Change (other than the
Semiconductor Business Spin-off pursuant to Section 3.2) occurs at any time
prior to the Final Maturity Date, each Holder will, upon receipt of the notice
of the occurrence of a Fundamental Change described in Section 3.1(c), have the
right to require the Company to repurchase any or all of such Holder’s Notes for
cash in an amount equal to 101% of the principal amount of the Notes to be
repurchased plus accrued and unpaid interest, if any, to (but not including) the
Fundamental Change Repurchase Date (the “Fundamental Change Repurchase Price”).

 

(b)                                     on or before the 20th Business Day prior
to the effective date of a Fundamental Change (which Fundamental Change results
in the Holders of such Notes having the right to cause the Company to repurchase
their Notes), the Company will provide to all Holders of the Notes, a notice of
the occurrence of the Fundamental Change and of the resulting repurchase right
(the “Fundamental Change Repurchase Right Notice”).  The Fundamental Change
Repurchase Right Notice shall state:


 

(1)                                  THE EVENT OR EVENTS GIVING RISE TO THE
FUNDAMENTAL CHANGE;

 

(2)                                  THE EFFECTIVE DATE OF THE FUNDAMENTAL
CHANGE, IF APPLICABLE;

 

10

--------------------------------------------------------------------------------


 

(3)                                  THE LAST DATE ON WHICH A HOLDER MAY
EXERCISE ITS REPURCHASE RIGHT;

 

(4)                                  THE FUNDAMENTAL CHANGE REPURCHASE PRICE;

 

(5)                                  THE FUNDAMENTAL CHANGE REPURCHASE DATE;

 

(6)                                  THAT THE NOTES WITH RESPECT TO WHICH A
REPURCHASE EXERCISE NOTICE HAS BEEN GIVEN BY THE HOLDER MAY BE CONVERTED
PURSUANT TO SECTION 3.2 OR SECTION 4.1 ONLY IF THE HOLDER WITHDRAWS THE
REPURCHASE EXERCISE NOTICE AS DESCRIBED IN SECTION 3.1(D); AND

 

(7)                                  THE PROCEDURES THAT HOLDERS MUST FOLLOW TO
REQUIRE THE COMPANY TO REPURCHASE THEIR NOTES AND TO WITHDRAW ANY REPURCHASE
EXERCISE NOTICE.

 


(C)                                  TO EXERCISE THE REPURCHASE RIGHT IN
CONNECTION WITH A FUNDAMENTAL CHANGE, A HOLDER MUST, PRIOR TO MIDNIGHT, NEW YORK
CITY TIME, ON THE SECOND BUSINESS DAY IMMEDIATELY PRECEDING THE FUNDAMENTAL
CHANGE REPURCHASE DATE, DELIVER THE NOTES TO BE PURCHASED TO THE COMPANY, DULY
ENDORSED FOR TRANSFER, AND MUST DELIVER A WRITTEN NOTICE OF REPURCHASE (A
“REPURCHASE EXERCISE NOTICE”), SUBSTANTIALLY IN THE FORM INCLUDED IN THE NOTE. 
THE REPURCHASE EXERCISE NOTICE MUST STATE:


 

(1)                                  THE PORTION OF THE PRINCIPAL AMOUNT OF THE
NOTES TO BE REPURCHASED, WHICH MUST BE EQUAL TO $100,000 OR AN INTEGRAL MULTIPLE
THEREOF; AND

 

(2)                                  THAT THE NOTES ARE TO BE REPURCHASED BY THE
COMPANY AS OF THE FUNDAMENTAL CHANGE REPURCHASE DATE PURSUANT TO THE APPLICABLE
PROVISIONS OF THE NOTES AND THIS AGREEMENT.

 

(d)                                     A Holder may withdraw any Repurchase
Exercise Notice (in whole or in part) by a written notice of withdrawal
delivered to the Company prior to midnight, New York City time, on the second
Business Day immediately preceding the Fundamental Change Repurchase Date.  The
notice of withdrawal must state:

 

(1)                                THE PRINCIPAL AMOUNT OF THE NOTES FOR WHICH
THE REPURCHASE EXERCISE NOTICE HAS BEEN WITHDRAWN; AND

 

(2)                                THE PRINCIPAL AMOUNT, IF ANY, THAT REMAINS
SUBJECT TO THE REPURCHASE EXERCISE NOTICE.

 


(E)                                  THE COMPANY MUST REPURCHASE THE NOTES FOR
WHICH A FUNDAMENTAL CHANGE REPURCHASE RIGHT NOTICE HAS BEEN DELIVERED AND NOT
WITHDRAWN NO LESS THAN 20 AND NO MORE THAN 35 BUSINESS DAYS AFTER THE DATE OF
THE FUNDAMENTAL CHANGE REPURCHASE RIGHT NOTICE WITH RESPECT TO THE OCCURRENCE OF
THE RELEVANT FUNDAMENTAL CHANGE, SUBJECT TO EXTENSION TO COMPLY WITH APPLICABLE
LAW, FROM ALL HOLDERS WHO HAVE COMPLIED WITH SECTION 3.1(C).  HOLDERS WILL
RECEIVE PAYMENT OF THE FUNDAMENTAL CHANGE REPURCHASE PRICE PROMPTLY FOLLOWING
THE LATER OF THE FUNDAMENTAL CHANGE REPURCHASE DATE AND THE TIME OF BOOK-ENTRY
TRANSFER OR THE DELIVERY OF THE NOTES.  IF THE COMPANY HOLDS MONEY SUFFICIENT TO
PAY THE FUNDAMENTAL CHANGE REPURCHASE PRICE OF THE NOTES ON OR PRIOR TO THE
BUSINESS DAY FOLLOWING THE FUNDAMENTAL CHANGE REPURCHASE DATE, THEN:


 

(1)                                THE NOTES WILL CEASE TO BE OUTSTANDING AND
INTEREST, IF ANY, WILL CEASE TO ACCRUE; AND

 

11

--------------------------------------------------------------------------------


 

(2)                                ALL OTHER RIGHTS OF THE HOLDER WILL TERMINATE
(OTHER THAN THE RIGHT TO RECEIVE THE FUNDAMENTAL CHANGE REPURCHASE PRICE UPON
DELIVERY OR TRANSFER OF THE NOTES).

 

(f)                                        In connection with any offer to
purchase or purchase of Notes under Section 3.1, the Company shall comply with
all tender offer rules applicable to the Company under the Exchange Act.  In the
absence of an available exemption as determined by the Company in its sole
discretion, the Company shall (a) comply with Rule 13e-4 and Rule 14e-l (or any
successor to either such Rule), if applicable, under the Exchange Act, (b) file
the related Schedule TO (or any successor or similar schedule, form or report)
if required under the Exchange Act, and (c) otherwise comply with all federal
and state securities laws in connection with such offer to purchase or purchase
of Notes, all so as to permit the rights of the Holders and obligations of the
Company under Section 3.1 to be exercised in the time and in the manner
specified therein.

 

3.2                                 Conversion Upon Semiconductor Business
Spin-Off.

 

(a) Upon the occurrence of the Semiconductor Business Spin-off, the entire
principal balance outstanding of each Note may be converted at the Holder’s sole
option at the time described below into the senior class of voting equity
interests of the entity or entities to which the Semiconductor Business is
transferred (referred to as “Newco”) representing a maximum (excluding Notes
issued in lieu of interest pursuant to Section 3.2(c)) of 25% of the total
voting power and value of Newco at a conversion rate equal to 1% of such Newco
equity interests for $400,000 of Note principal (.0025% per $1,000) (the
“Spin-off Conversion Rate”); provided that such conversion will not be effected
for any Holder unless Holders of at least $1,000,000 of Note principal exercise
the conversion right under this Section 3.2.  Conversions pursuant to this
Section 3.2 shall be made substantially in the manner provided in
Section 4.2(a) by checking the appropriate box on the form of Conversion Notice
included in the Note and sending such notice (the “Spin-off Conversion Notice”)
to the Company prior to the Conversion Date.  The conversion of Notes principal
into the Newco equity interests shall be effective upon the Original Issuance
Date of the equity interests of Newco into which the Notes are convertible. The
Holder may convert some or all of such Holder’s Notes pursuant to this
Section 3.2.  The Company shall act as registrar and transfer agent to record
the conversion of Notes and deliver Newco equity interests to the electing
Holders.

 

(b) In connection with the Semiconductor Business Spin-off, the Company shall
send a notice (the “Spin-off Notice”) to each Holder specifying (1) the nature
of the proposed transaction, (2) the proposed effective date of the transaction,
which shall not be less than 20 days from the date of the notice or less than 20
days from the Original Issuance Date, (3) the proposed capitalization of Newco,
(4) the type of security to be offered to the Holders upon conversion of Notes
pursuant to this Section 3.2, (5) a description of the proposed rights,
preferences, privileges and restrictions applicable to each class or series of
equity securities of Newco, (6) pro forma financial statements for Newco
prepared substantially in accordance with SEC Regulation S-X Rule 11-02, (7) a
description of Newco’s prospective business and material contracts, (8) the date
by which the Holder must submit an election to convert Notes pursuant to this
Section 3.2, which shall be not more than five Business Days prior to the
proposed effective date of the Semiconductor Business Spin-off, and (9) the
Original Issuance Date.  In addition, the Company shall comply with all
applicable securities laws and SEC rules and regulations in connection with the
Semiconductor Business Spin-off and shall be obligated to file such registration
statements and/or a Schedule TO as may be required under applicable laws in
connection with the exchange of Newco equity interests for Notes pursuant to
this Section 3.2.  The Company also shall comply with the Hart-Scott-Rodino
Antitrust Improvements Act, as amended, to the extent required by that statute
and regulations promulgated thereunder.

 

12

--------------------------------------------------------------------------------


 

(c) All accrued and unpaid interest on Notes, and all new Notes issued pursuant
to Section 2.10(b), that are surrendered for conversion pursuant to this
Section 3.2 shall be converted into Newco equity interests at the Spin-off
Conversion Rate at the Original Issuance Date.

 

(d) Notwithstanding the Company’s delivery of the Spin-off Notice to the Holders
and the election of any Holders to convert Notes pursuant to this Section 3.2,
the Company may abandon the Semiconductor Business Spin-off and reject the
conversion of Notes at any time prior to midnight of the day immediately
preceding the proposed effective date of the Semiconductor Business Spin-off,
and, in this event shall send a notice of the abandonment of the transaction to
the Purchasers’ Agent and all Holders who had sent previously a Spin-off
Conversion Notice to the Company.  In addition, the Company may modify the terms
and content of the Spin-off Notice by sending an amended Spin-off Notice to the
Holders at any time, provided that upon receipt of such Notice a Holder shall
have at least 10 days from the date of such amended notice within which to elect
to convert the Holders Notes or to withdraw a prior notice of conversion.

 

4.                                       CONVERSION

 

4.1                                 Conversion Right.

 

(a)                              Subject to the further provisions of this
Section 4 and Paragraph 9 of the Notes, a Holder of a Note may convert the
principal amount of such Note (or any portion thereof equal to $100,000 or any
integral multiple of $100,000 in excess thereof) together with all accrued and
unpaid interest into Shares at any time prior to the close of business on the
last Business Date prior to the Final Maturity Date, at the Applicable
Conversion Rate in effect on the Conversion Date; provided, however, that, if
such Note is called for redemption or submitted or presented for purchase or
conversion pursuant to Section 2.9 or Section 3.1 or 3.2, such conversion right
shall terminate at the close of business on the Business Day immediately
preceding the Redemption Date or Fundamental Change Repurchase Date or the
effective time of the Semiconductor Business Spin-off, as the case may be, for
such Note or such earlier date as the Holder presents such Note for redemption
or for purchase (unless the Company shall default in making the redemption
payment or Fundamental Change Repurchase Price payment when due, as the case may
be, in which case the conversion right shall terminate at the close of business
on the date such default is cured and such Note is redeemed or purchased, as the
case may be).  The Initial Conversion Rate is subject to adjustment as provided
in this Section 4.

 

(b)                             Provisions of this Agreement that apply to
conversion of all of a Note also apply to conversion of a portion of a Note.

 

(c)                              A Holder of Notes is not entitled to any rights
of a holder of Common Stock until such Holder has converted its Notes to Shares,
and only to the extent such Notes are deemed to have been converted into Shares
pursuant to this Section 4.

 

4.2                                 Conversion Procedure.

 

(a)                              To convert a Note, a Holder must (1) complete
and manually sign the conversion notice included in the Note and deliver such
notice to the Company, (2) surrender the Note to the Company, (3) furnish
appropriate endorsements and transfer documents if required by the Company’s
transfer agent or the Company, and (4) pay any transfer or similar tax, if
required.  The date on which the Holder satisfies all of these requirements is
the “Conversion Date.”

 

13

--------------------------------------------------------------------------------


 

(b)                             A Note in respect of which a Holder has
delivered a Repurchase Exercise Notice pursuant to Section 3.1 may be converted
pursuant to Section 3.2(a) or Section 4.1 only if such notice is withdrawn by a
written notice of withdrawal delivered to the Company prior to the close of
business on the second Business Day immediately preceding the Fundamental Change
Repurchase Date in accordance with Section 3.1.

 

(c)                              The Company shall deliver any Shares and cash
in lieu of any fractional shares deliverable upon conversion to the respective
Holders or to the Purchasers’ Agent for their accounts no later than the third
Business Day on or after the Conversion Date.

 

(d)                             The person in whose name the certificate for the
Shares is registered shall be deemed to be a stockholder of record on the
Conversion Date; provided, however, that no surrender of a Note on any date when
the stock transfer books of the Company shall be closed shall be effective to
constitute the person or persons entitled to receive the shares of Common Stock
upon such conversion as the record holder or holders of such shares of Common
Stock on such date, but such surrender shall be effective to constitute the
person or persons entitled to receive such shares of Common Stock as the record
holder or holders thereof for all purposes at the close of business on the next
succeeding day on which such stock transfer books are open; provided, further,
that such conversion shall be at the Applicable Conversion Rate in effect on the
Conversion Date as if the stock transfer books of the Company had not been
closed.  Upon conversion of a Note, such person shall no longer be a Holder of
such Note.  No payment or adjustment will be made for dividends or distributions
on shares of Common Stock issued upon conversion of a Note.

 

(e)                              Except as otherwise provided in this
Section 4.2, the Company’s delivery to the Holder of the full number of Shares
into which the Note is convertible, together with any cash payment for such
Holder’s fractional shares pursuant to Section 4.3, shall be deemed to satisfy
the Company’s obligation to pay the principal amount of the Note and accrued but
unpaid interest, if any, attributable to the period from the most recent
interest payment date to the conversion date.  As a result, accrued but unpaid
interest, if any, to the conversion date is deemed to be paid in full rather
than cancelled, extinguished or forfeited.

 

(f)                                Upon surrender of a Note that is converted in
part, the Company shall execute and deliver to the Holder a new Note equal in
principal amount to the unconverted portion of the Note surrendered.

 

4.3                                 Fractional Shares.  The Company will not
issue fractional shares of Common Stock upon conversion of Notes pursuant to
Section 3.2 or Section 4.1.  In lieu thereof, the Company will pay an amount in
cash for the current market value of the fractional shares.  The current market
value of a fractional share shall be determined, (calculated to the nearest
l/100th of a share) by multiplying the Closing Sale Price of the Common Stock on
the Trading Day immediately prior to the Conversion Date by such fractional
share and rounding the product to the nearest whole cent.

 

4.4                                 Taxes on Conversion.  If a Holder converts a
Note, the Company shall pay any documentary, stamp or similar issue or transfer
tax due on the issue of shares of Common Stock upon such conversion.  The
Company may refuse to deliver the certificate representing the Shares being
issued in a name other than the Holder’s name until the Company receives a sum
sufficient to pay any tax which will be due because the shares are to be issued
in a name other than the Holder’s name.  Nothing herein shall preclude any tax
withholding required by law or regulation.

 

14

--------------------------------------------------------------------------------


 

4.5                                 Company to Provide Stock.

 

(a)                              The Company shall, prior to issuance of any
Notes hereunder, and from time to time as may be necessary, reserve, out of its
authorized but unissued Common Stock, a sufficient number of Shares to permit
the conversion of all outstanding Notes into Shares.

 

(b)                             All Shares delivered upon conversion of the
Notes shall be newly issued shares, shall be duly authorized, validly issued,
fully paid and nonassessable and shall be free from preemptive rights and free
of any lien or adverse claim.

 

(c)                              The Company will endeavor promptly to comply
with all federal and state securities laws regulating the offer and delivery of
shares of Common Stock upon conversion of Notes, if any, and will list or cause
to have quoted such shares of Common Stock on each national securities exchange
or on the NASDAQ Capital Market or other available NASDAQ market, or other
over-the-counter market or such other market on which the Common Stock is then
listed or quoted; provided, however, that if rules of such automated quotation
system or exchange permit the Company to defer the listing of such Common Stock
until the first conversion of the Notes into Common Stock in accordance with the
provisions of this Agreement, the Company covenants to list such Common Stock
issuable upon conversion of the Notes in accordance with the requirements of
such automated quotation system or exchange at such time.

 

In no event will the Company take any action that would require adjustment to
the Applicable Conversion Rate, nor will the Company adjust the Applicable
Conversion Rate, if such Applicable Conversion Rate adjustment would require the
Company to issue, upon conversion of the Notes, a number of shares of Common
Stock that would require the Company to obtain prior stockholder approval under
the rules and regulations of the NASDAQ Stock Market, and, if applicable, the
rules of the exchange or quotation system on which the Common Stock is then
traded, without obtaining such prior stockholder approval.

 

4.6                                 Anti-Dilution Adjustments.

 


(A)                                  THE APPLICABLE CONVERSION RATE SHALL BE
SUBJECT TO ADJUSTMENT, WITHOUT DUPLICATION, UPON THE OCCURRENCE OF ANY OF THE
FOLLOWING EVENTS:


 


(1)                                  IN THE EVENT THE COMPANY PAYS A DIVIDEND OR
MAKES A DISTRIBUTION ON THE COMMON STOCK, PAYABLE EXCLUSIVELY IN SHARES OF
COMMON STOCK, THE APPLICABLE CONVERSION RATE IN EFFECT IMMEDIATELY BEFORE THE
CLOSE OF BUSINESS ON THE RECORD DATE FIXED FOR DETERMINATION OF STOCKHOLDERS
ENTITLED TO RECEIVE THAT DIVIDEND OR DISTRIBUTION SHALL BE INCREASED BY
MULTIPLYING:


 

(x)                                 the Applicable Conversion Rate, by

 

(y)                               a fraction, (A) the numerator of which shall
be the sum of the number of shares of Common Stock outstanding immediately
before the close of business on such record date and the total number of shares
constituting such dividend or other distribution, and (B) the denominator of
which shall be the number of shares of Common Stock outstanding immediately
before the close of business on such record date.

 

15

--------------------------------------------------------------------------------


 


(2)                                  IN THE EVENT THE COMPANY:

 

(A)                              subdivides or splits the outstanding shares of
Common Stock into a greater number of shares, the Applicable Conversion Rate
shall be proportionally increased immediately after the effective date of such
subdivision or split;

 

(B)                                combines or reclassifies the outstanding
shares of Common Stock into a smaller number of shares, the Applicable
Conversion Rate shall be proportionally reduced immediately after the effective
date of such combination or reclassification; or

 

(C)                                issues by reclassification of the shares of
Common Stock any shares of the Capital Stock of the Company, the Applicable
Conversion Rate in effect immediately after the effective date of such
reclassification shall be proportionally applied to the class or classes of
shares of Capital Stock of the Company into which the Common Stock was
reclassified.

 

(3)                                  IN THE EVENT THE COMPANY DISTRIBUTES SHARES
OR OTHER EQUITY INTERESTS OF ANY SUBSIDIARY OR OTHER ENTITY NOW OR HEREAFTER
OWNED BY THE COMPANY TO THE STOCKHOLDERS OF THE COMPANY PRO RATA, AS A MATTER OF
RIGHT, WITHOUT THE PAYMENT OR EXCHANGE OF CONSIDERATION BY THE STOCKHOLDERS, IN
ADDITION TO THE SHARES ISSUABLE UPON CONVERSION BY THE HOLDER OF A NOTE PURSUANT
TO SECTION 4.1 THE HOLDER ALSO SHALL RECEIVE THE NUMBER OF SHARES OR OTHER
EQUITY INTERESTS OF SUCH SUBSIDIARY OR OTHER ENTITY WHICH THE HOLDER WOULD HAVE
BEEN ENTITLED TO RECEIVE IF THE HOLDER HAD OWNED THE COMMON STOCK ISSUABLE UNDER
THE NOTES, WHICH THE HOLDER HAS ELECTED TO CONVERT, IMMEDIATELY PRIOR TO THE
DATE OF SUCH DISTRIBUTION BY THE COMPANY.  FOR PURPOSES OF THIS AGREEMENT AND
THE NOTE, THE TERM “SHARES” SHALL BE DEEMED TO INCLUDE THE ADDITIONAL EQUITY
INTERESTS PROVIDED UNDER THIS SUBSECTION 4.6(A)(3) WHERE NECESSARY TO GIVE
EFFECT TO THIS PROVISION.

 

(b)                                 In addition to the adjustments set forth in
Section 4.7(a), the Company may increase the Applicable Conversion Rate as the
Board of Directors considers advisable to avoid or diminish any income tax to
holders of Common Stock or rights to purchase Common Stock resulting from any
dividend or distribution of Capital Stock (or rights to acquire Capital Stock)
or from any event treated as such for income tax purposes.


 

4.7                                 Notice of Adjustments of Conversion Rate. 
Whenever the Applicable Conversion Rate is adjusted pursuant to
Section 4.7(a) hereof:

 


(A)                                  THE COMPANY SHALL COMPUTE THE ADJUSTED
APPLICABLE CONVERSION RATE IN ACCORDANCE WITH SECTION 4.6(A) HEREOF AND SHALL
PREPARE AN OFFICERS’ CERTIFICATE SETTING FORTH (1) THE ADJUSTED APPLICABLE
CONVERSION RATE, (2) THE CLAUSE OF SECTION 4.6(A) PURSUANT TO WHICH SUCH
ADJUSTMENT HAS BEEN MADE, SHOWING IN REASONABLE DETAIL THE FACTS UPON WHICH SUCH
ADJUSTMENT IS BASED, (3) THE CALCULATION OF SUCH ADJUSTMENT AND (4) THE DATE AS
OF WHICH SUCH ADJUSTMENT IS EFFECTIVE, AND SUCH CERTIFICATE SHALL PROMPTLY BE
DELIVERED TO THE PURCHASERS’ AGENT (WHICH CERTIFICATES SHALL BE CONCLUSIVE
EVIDENCE OF THE ACCURACY OF SUCH ADJUSTMENT ABSENT MANIFEST ERROR); AND

 

16

--------------------------------------------------------------------------------


 


(B)                                 AS SOON AS PRACTICABLE AFTER EACH SUCH
ADJUSTMENT, THE COMPANY SHALL DELIVER TO THE HOLDERS A NOTICE STATING THAT THE
APPLICABLE CONVERSION RATE HAS BEEN ADJUSTED AND SETTING FORTH THE ADJUSTED
APPLICABLE CONVERSION RATE.


 

5.                                       REPRESENTATIONS AND WARRANTIES OF THE
COMPANY

 

In connection with the transactions provided for herein, the Company hereby
makes the additional representations and warranties set forth below as qualified
by the Schedule of Exceptions attached as Exhibit G hereto.

 

5.1                                 Organization and Standing; Organization
Documents.  The Company is a corporation duly organized, validly existing and in
good standing under the laws of Delaware.  Each Subsidiary is duly organized,
validly existing and in good standing under the laws of its jurisdiction.  The
Company and each Subsidiary have all requisite power and authority to own and
operate their properties and assets, and to carry on their business as currently
conducted and as proposed to be conducted.  Neither the Company nor any
Subsidiary has failed to qualify to do business as a foreign corporation in any
jurisdiction, where the failure to be so qualified would not have a material
adverse effect on the Company’s or any Subsidiary’s respective businesses as
currently conducted or as currently proposed to be conducted.  The Company has
delivered or made available to the Purchasers’ Agent correct and complete copies
of the certificate of incorporation of the Company as amended to date.  The
minute books (containing the records of stockholders, directors or board
committees), the shares transfer records of each of the Company and its
Subsidiaries are correct and complete.  Neither the Company nor any of its
Subsidiaries is in default under or in violation of any provisions of their
respective charter documents.

 

5.2                                 Corporate Power.  The Company has all
requisite legal and corporate power and corporate authority to execute and
deliver the Agreement, to issue the Notes, and to carry out and perform its
obligations under the terms of this Agreement and all other agreements,
instruments and other documents executed and delivered by the Company in
connection with the transactions contemplated by this Agreement.

 

5.3                                 Subsidiaries.  Except for the Subsidiaries,
the Company does not control, directly or indirectly, any other corporation,
association or other business entity or own any equity security or other
interest in any corporation, association or other business entity.  Neither the
Company nor any Subsidiary is a participant in any joint venture, partnership or
similar arrangement.  No person or entity holds any options, warrants or other
rights to purchase any Subsidiary’s authorized and issued or unissued capital
stock.

 

5.4                                 Capitalization.

 

(a)                              The authorized capital stock of the Company
consists of (A) 100,000,000 shares, of which 67,885,058 shares are issued and
outstanding as of the date of this Agreement; (B) 3,000,000 Preferred Stock, of
which 3,000 shares of Series B Preferred Stock have been authorized 2,744 shares
of which are issued and outstanding as of the date hereof; and 500 shares of
Series C Preferred Stock have been authorized, 417 shares of which are issued
and outstanding as of the date hereof.  The outstanding shares have been duly
authorized and validly issued, and are fully paid and nonassessable.

 

17

--------------------------------------------------------------------------------


 

(b)                             The Company has reserved (A) 6,010,005 of Common
Stock for issuance pursuant to the exercise of certain warrants, (B) 2,744,000
shares of Common Stock for issuance upon conversion of the Series B Preferred
Stock, and (C) 417,000 shares of Common Stock for issuance upon conversion of
the Series C Preferred Stock.  In addition, the Company has reserved 8,771,918
shares of Common Stock for issuance to employees, consultants, or directors
pursuant to the Company’s Stock Option Plans (the “Option Plans”).  Of the
foregoing shares, as of the date hereof, 7,438,925 shares remain subject to
outstanding options.

 

(c)                              Unless otherwise noted in the Schedule of
Exceptions and the Company’s Restated Certificate of Incorporation, (1) there
are (A) no other options, warrants or other rights to purchase any of the
Company’s authorized and issued or unissued capital shares, and (B) no
obligations (contingent or otherwise) of the Company to purchase, redeem or
otherwise acquire any shares of its capital shares or any interest therein or to
pay any dividend or make any other distribution in respect thereof and (2) the
Company has not declared or paid any dividends or authorized or made any
distribution upon or with respect to any class or series of its capital stock
other than dividends paid in Common Stock.  Except as set forth in the
Schedule of Exceptions, all issued and outstanding shares of capital stock of
the Company and each Subsidiary and all Shares issuable upon conversion of the
Notes have been duly authorized and validly issued, are fully paid and
nonassessable and were issued in accordance with the registration or
qualification provisions of the Securities Act, and any relevant state
securities laws, or pursuant to valid exemptions therefrom.

 

5.5                                 Authorization.  All corporate action on the
part of the Company, its Subsidiaries and their respective directors, officers
and stockholders necessary for the authorization, execution, delivery and
performance of all of its obligations under the Loan Documents and
authorization, issuance, and delivery of the Notes has been taken or will be
taken prior to the Closing.  All of the Loan Documents, when executed and
delivered by the Company, shall constitute valid and legally binding obligations
of the Company, legally enforceable against the Company in accordance with their
terms, except as subject to laws of general application relating to bankruptcy,
insolvency and the relief of debtors and rules of law governing specific
performance, injunctive relief or other equitable remedies.

 

5.6                                 SEC Reports; Financial Statements.  The
Company has filed all reports required to be filed by it under the Exchange Act,
including pursuant to Section 13(a) or 15(d) thereof, for the years ended
December 31, 2003 and December 31, 2004 and the three quarterly periods ended
March 31, June 30 and September 30, 2005 (the foregoing materials being
collectively referred to herein as the “SEC Reports”) on a timely basis or has
received a valid extension of such time of filing and has filed any such SEC
Reports prior to the expiration of any such extension.  As of their respective
dates, the SEC Reports complied in all material respects with the requirements
of the Exchange Act and the rules and regulations of the SEC promulgated
thereunder, and none of the SEC Reports, when filed, contained any untrue
statement of a material act or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.  The
Company is in compliance with the Sarbanes-Oxley Act of 2002, and the rules and
regulations promulgated thereunder by all government and regulatory authorities
and agencies.  The financial statements of the Company included in the SEC
Reports (“Financial Statements”) comply in all material respects with applicable
accounting requirements and the rules and regulations of the SEC with respect
thereto as in effect at the time of filing.  Such Financial Statements have been
prepared in accordance with generally accepted accounting principles applied on
a consistent basis during the periods involved (“GAAP”), except as may be
otherwise specified in such Financial Statements or the notes thereto, and
fairly

 

18

--------------------------------------------------------------------------------


 

present in all material respects the financial position of the Company and its
consolidated subsidiaries as of and for the dates thereof and the results of
operations and cash flows for the periods then ended, subject, in the case of
unaudited statements, to normal, immaterial, year-end audit adjustments.  To the
Company’s knowledge, neither the Company nor any Subsidiary has any material
liabilities or obligations which have not been disclosed in the SEC Reports for
the periods included in such reports.

 

5.7                                 Material Contracts and Commitments.  The
Company has filed with the SEC all agreements of a material nature which it (or
any Subsidiary) is required to file with the SEC, including, but not limited to,
those which are included with the SEC Reports (collectively, the “Contracts”). 
Neither the Company nor any Subsidiary is in material default under any of such
Contracts, which default would have a material adverse effect on the Company and
the Subsidiaries taken as a whole.  To the Company’s knowledge, no other party
to any of the Contracts is in material default thereunder, which default would
have a material adverse effect on the Company and the Subsidiaries taken as a
whole.  Neither the Company nor any Subsidiary is a party to and or bound by any
contract, agreement or instrument, or subject to any restriction under its
Restated Certificate or Bylaws, that materially and adversely affects its
business as now conducted or as proposed to be conducted, its properties or its
financial condition.

 

5.8                                 Title to Properties and Assets, Liens, Etc. 
The Company and each of the Subsidiaries have good and marketable title to their
properties and assets, and have valid leasehold interests, in each case free and
clear of all conditional sale agreements, mortgages, pledges, liens, leases,
encumbrances or charges, other than (a) Permitted Liens, and (b) minor
imperfections which do not, individually or in the aggregate, materially detract
from the value of the property subject thereto or materially impair the
operations of the Company, and which have not arisen other than in the ordinary
course of business.

 

5.9                                 Obligations to Related Parties; Interested
Party Transaction.  Other than the Berg Guaranty and Berg Security Interest, or
as disclosed in the SEC Reports, there are no obligations of the Company or the
Subsidiaries to officers, directors, stockholder owning 5% or more in interest
of the Company, or employees of the Company or the Subsidiaries other than
(a) for payment of salary for services rendered to the Company or its
Subsidiaries in the ordinary course of business, (b) for reimbursement for
reasonable expenses incurred on behalf of the Company or a Subsidiary, and
(c) for other standard employee benefits made generally available to all
employees.  Except as set forth in SEC Reports, none of the officers, directors
or stockholders owning 5% or more in interest of the Company or the Subsidiaries
are indebted to the Company or the Subsidiaries, or have any direct or indirect
ownership interest in any firm or corporation with which the Company or the
Subsidiaries is affiliated or with which the Company or the Subsidiaries has a
business relationship, or any firm or corporation which competes with the
Company or the Subsidiaries, except that officers, directors and/or stockholders
owning 5% or more in interest of the Company may own stock in publicly traded
companies which may compete with the Company and its Subsidiaries.  No officer,
director or stockholder owning 5% or more in interest of the Company is,
directly or indirectly, interested in any material contract with the Company or
the Subsidiaries (other than such contracts as relate to any such person’s
ownership of capital shares or other securities of the Company or the
Subsidiaries).

 

5.10                           Compliance with Other Instruments; Laws.

 

(a)                                  Neither the Company nor any Subsidiary is
in violation of any term of its respective charter documents, each as amended to
date.  Neither the Company nor any Subsidiary is

 

19

--------------------------------------------------------------------------------


 

in violation of, or in default in any material respect under, the terms of any
mortgage, indenture, contract, agreement, instrument, judgment or decree
applicable to it or to which it is a party.  The execution, delivery and
performance of and compliance with the Loan Documents, and the issuance of the
Shares upon any conversion of the Notes, will not result in any such violation,
or be in conflict with or constitute a default under any such term, or result in
the creation of any mortgage, pledge, lien, encumbrance or charge upon any of
the properties or assets of the Company pursuant to any such term or the
suspension, revocation, impairment, forfeiture or nonrenewal of any material
permit, license, authorization, or approval applicable to the Company, its
business or operations or any of its assets or properties.

 

(b)                                 The Company and each Subsidiary is in
compliance with all applicable statutes, rules, regulations, orders or
restrictions of any domestic or foreign government or any instrumentality or
agency thereof in respect of the conduct of its business or the ownership of its
properties, the violation of which would have a material adverse affect on the
Company’s business or properties.

 

(c)                                  Neither the Company nor any of its
Subsidiaries is a party to nor is bound by any contract, agreement or
instrument, or subject to any restriction under its respective origination
documents, that materially and adversely affects its respective business as now
conducted or as proposed to be conducted, its respective properties or its
respective financial condition.  Neither the Company nor any of its Subsidiaries
is subject to any asserted violation of any provision of any of the Contracts.

 

5.11                           Changes.  Since the date of the Company’s last
filed SEC Report, there has not been:

 

(a)                                  any change in the assets, liabilities,
financial condition or operating results of the Company or any Subsidiary from
that reflected in the Financial Statements, except changes in the ordinary
course of business (such as continuing losses from operations and uses of cash
for such operations) that have not been, individually or in the aggregate,
materially adverse to the Company and its Subsidiaries taken as a whole;

 

(b)                                 any damage, destruction or loss, whether or
not covered by insurance, materially and adversely affecting the assets,
properties, financial condition or operating results of the Company or any
Subsidiary;

 

(c)                                  any satisfaction or discharge of any lien,
claim or encumbrance or payment of any obligation by the Company or any
Subsidiary, except in the ordinary course of business and that is not material
to the assets, properties, financial condition, operating results or business of
the Company or any Subsidiary (as such business is presently conducted and as it
is proposed to be conducted);

 

(d)                                 any material change or amendment to a
material Contract;

 

(e)                                  any sale, exchange or other disposition of
any of the Company’s assets or rights, other than the sale of the Company’s or
any Subsidiary’s inventory in the ordinary course of business;

 

(f)                                    any agreement by the Company by the
Company or any Subsidiary to take any action described in clauses (c)-(e); or

 

20

--------------------------------------------------------------------------------


 

(g)                                 to the Company’s knowledge, any other events
or conditions of any character that might individually or in the aggregate
materially and adversely affect the assets, properties, financial condition,
operating results or business of the Company and the Subsidiaries taken as a
whole such business is presently conducted and as it is proposed to be
conducted.

 

5.12                           Litigation, Etc.  Section 5.12 of the Schedule of
Exceptions sets forth each instance in which the Company or any of its
Subsidiaries or, to its knowledge, its officers, directors, employees or
stockholders: (i) is subject to any outstanding injunction, judgment, decree,
order, ruling or charge which would have a material and adverse effect on the
business of the Company or any of its Subsidiaries; or (ii) is a party to or, to
the knowledge of the Company, any Subsidiary or any management person affiliated
therewith, is threatened to be made a party to any action, suit, proceeding,
hearing, investigation of, in, or before any court or quasi-judicial or
administrative agency of any federal, state, local, foreign or international
jurisdiction or before an arbitrator which could have a material and adverse
effect on the business of the Company or any of its Subsidiaries.  Other than
the items referenced in the immediately preceding sentence, there is no action,
suit, proceeding or investigation pending before any court or administrative
agency or, to the best of Company’s knowledge, currently threatened against the
Company or a Subsidiary which questions the validity of the Loan Documents or to
consummate the transactions contemplated therein or which might result, either
individually or in the aggregate, in any material adverse change in the
condition (financial or otherwise), business, property, prospects, assets or
liabilities of the Company.  Neither the Company nor any of the Subsidiaries is
a party or subject to, and none of their assets are bound by the provisions of
any order, writ, injunction, judgment or decree of any court or government
agency or instrumentality.  The foregoing includes, without limitation, actions
known to the Company or a Subsidiary, pending or threatened, involving the prior
employment of any of the Company’s or a Subsidiary’s employees, their use in
connection with the Company’s or a Subsidiary’s business of any information or
techniques allegedly proprietary to any of their former employers, or their
obligations under any agreements with prior employers.

 

5.13                           Employees.  The Company and each Subsidiary does
not have any collective bargaining agreements with any of its employees.  There
is no labor union organizing activity pending or, to the Company’s knowledge,
threatened with respect to the Company.  No employee of the Company has been
granted the right to continued employment by the Company or to any material
compensation following termination of employment with the Company.  Neither the
Company nor any Subsidiary is aware that any officer or key employee, or that
any group of key employees of the Company, intends to terminate their employment
with the Company, nor does the Company have a present intention to terminate the
employment of any officer, key employee or group of key employees.  To the
Company’s knowledge, no employee of the Company, nor any consultant with whom
the Company has contracted, is in violation of any material term of any
agreement relating to the right of any such individual to be employed by, or to
contract with, the Company because of the nature of the business to be conducted
by the Company; and to the Company’s knowledge the continued employment by the
Company of its present employees, and the performance of the Company’s contracts
with its independent contractors, will not result in any such violation. 
Neither the Company nor any Subsidiary has received notice alleging that any
such violation has occurred.

 

5.14                           Proprietary Information Agreements.  Each current
and former employee and consultant of the Company has executed an agreement with
the Company, in the form made available to the Purchasers, agreeing to maintain
the confidentiality of proprietary information and agreeing to assign certain
inventions to the Company.  Except as set forth on the Schedule of Exceptions
and to the Company’s knowledge, none of its employees or consultants is
obligated under any contract

 

21

--------------------------------------------------------------------------------


 

(including licenses, covenants, or commitments of any nature) or other
agreement, or subject to any judgment, decree or order of any court or
administrative agency, that would interfere with the use of his or her best
efforts to promote the interests of the Company or that would conflict with the
Company’s business as proposed to be conducted.  Neither the execution or
delivery of any of this Agreement, nor the carrying on of the Company’s business
as proposed, will, to the Company’s knowledge, conflict with or result in a
breach of the terms, conditions, or provisions of, or constitute a default
under, any contract, covenant or instrument under which any such employee or
consultant is now obligated.  Neither the Company nor any Subsidiary has
received any notice alleging that any such violation has occurred.  The Company
does not believe it is or will be necessary to use any inventions of its
employees or consultants (or persons it currently intends to hire or retain)
made prior to their employment or retention by the Company.

 

5.15                           Intellectual Property.  Except as set forth in
the SEC Reports, the Company and its Subsidiaries have, or have rights to use,
all patents, patent applications, trademarks, trademark applications, service
marks, trade names, copyrights, licenses and other similar rights (collectively,
the “Intellectual Property Rights” that are necessary or material for use in
connection with their respective businesses as described in the SEC Reports and
which the failure to so have could have or reasonably be expected to result in a
material adverse effect.  To the knowledge of the Company (after due inquiry),
the Intellectual Property Rights owned and licensed by the Company and/or its
Subsidiaries, do not violate or infringe upon the rights of any Person.  To the
knowledge of the Company, all such Company Intellectual Property Rights are
enforceable.

 

5.16                           Permits.  The Company and each Subsidiary has all
franchises, permits, licenses, and any similar authority necessary for the
conduct of its business as now being conducted by it, the lack of which would
materially and adversely affect the business, properties, prospects, or
financial condition of the Company, and the Company believes it can obtain,
without undue burden or expense, any similar authority for the conduct of its
business as planned to be conducted.  Neither the Company nor any Subsidiary is
in default in any material respect under any of such franchises, permits,
licenses, or other similar authority.

 

5.17                           Governmental Consent, Etc.  No consent, approval
or authorization of or designation, declaration or filing with any governmental
authority on the part of the Company is required in connection with the valid
execution, delivery and performance of this Agreement, the offer or issuance of
the Notes or Shares issuable upon conversion of any Notes or the consummation of
any other transaction contemplated hereby or thereby, except qualification (or
taking such action as may be necessary to secure an exemption from
qualification, if available) of the offer and issuance of the Notes under the
applicable national, federal and state securities laws, which filings and
qualifications, if required, will be accomplished in a timely manner.  Except
for the consent of the Bank and Berg, no authorizations, consents or approvals
or other actions by, and no notice to, any other person or entity is required
for the due execution and delivery by the Company of the Loan Documents, the
offer, sale or issuance of the Notes, or the issuance of Shares upon conversion
of the Notes.

 

5.18                           Offering.  Subject to the accuracy of the
Purchasers’ representations in Section 6 of the Agreement, the offer and
issuance of the Notes to be issued in conformity with the terms of this
Agreement, and the issuance of the Shares upon conversion of the Notes
constitute transactions exempt from the registration requirements of the
Securities Act, and applicable blue sky laws, which filings or qualifications,
if required, will be timely filed or obtained.  The Company and all persons
acting on its behalf have complied with the provisions relating to the manner of
offering and sale

 

22

--------------------------------------------------------------------------------


 

contained in Rule 502(c) as promulgated under the Securities Act, with respect
to the offer, sale and issuance of the Notes.

 

5.19                           Brokers or Finders; Other Offers.  The Company
has not incurred, and will not incur, directly or indirectly, as a result of any
action taken by the Company, any liability for brokerage or finders’ fees or
agents’ commissions or any similar charges in connection with the sale of the
Notes to the Purchasers.

 

5.20                           Tax Returns and Payments.  The Company and each
Subsidiary has timely filed all tax returns (federal, state, and local in both
domestic and foreign jurisdictions) required to be filed by it.  All taxes shown
to be due and payable on such returns, any assessments imposed, and to the
Company’s and each Subsidiary’s knowledge, all other taxes due and payable on or
before the Purchase Agreement Closing Date, have been paid or will be paid prior
to the time they become delinquent.  Neither the Company nor any Subsidiary has
any knowledge of any liability of any tax to be imposed upon its properties or
assets as of the date of this Agreement that is not adequately provided for. 
The Company and each Subsidiary has filed all tax returns and reports required
to be filed by each of them and these returns are true and correct in all
material respects.

 

5.21                           Environmental Matters.  The Company and its
Subsidiaries are and have been in material compliance with all Environmental
Laws (as defined below); (ii) there has been no release or threatened release of
any pollutant, contaminant or toxic or hazardous material, substance or waste,
or petroleum or any fraction thereof (each a “Hazardous Substance”) on, upon,
into or from any site currently or heretofore owned, leased or otherwise used by
the Company or its Subsidiaries which could reasonably be expected to result in
a material liability of the Company or its Subsidiaries; (iii) there have been
no Hazardous Substances generated by the Company or its Subsidiaries that have
been disposed of or come to rest at any site that has been included in any
published U.S. federal, state or local “superfund” site list or any other
similar list of hazardous or toxic waste sites published by any Governmental
Entity within or outside the United States which could reasonably be expected to
result in a material liability of the Company or its Subsidiaries; (iv) there
are no underground storage tanks located on, no polychlorinated biphenyls
(“PCBs”) or PCB-containing equipment used or stored on, and no hazardous waste
as defined by the Resource Conservation and Recovery Act, as amended, stored on,
any site owned or operated by the Company or its Subsidiaries, except for the
storage of hazardous waste in compliance with Environmental Laws.  For purposes
of this Section 5.21, “Environmental Laws” means any law, regulation, or other
applicable requirement (whether domestic or foreign) relating to (i) releases or
threatened release of any Hazardous Substance; (ii) pollution or protection of
employee health or safety, public health or the environment; or (iii) the
manufacture, handling, transport, use, treatment, storage, or disposal of any
Hazardous Substance.

 

6.                                       REPRESENTATIONS AND WARRANTIES OF THE
PURCHASERS

 

Each of the Purchasers hereby severally and for itself alone represents and
warrants to the Company with respect to its purchase or acquisition of a Note
and Shares to be issued upon conversion of any Notes as follows:

 

6.1                                 Investment Experience.  Such Purchaser
(i) is an “accredited investor” as that term is defined in
Rule 501(a) promulgated under the Securities Act, (ii) is an investor
experienced in the evaluation of businesses similar to the Company, (iii) is
able to fend for himself or itself in the transactions contemplated by this
Agreement, (iv) has such knowledge and experience of financial,

 

23

--------------------------------------------------------------------------------


 

business and investment matters as to be capable of evaluating the merits and
risks of this investment, (v) has the ability to bear the economic risks of this
investment, (vi) was not organized or reorganized for the specific purpose of
acquiring the Notes, and (vii) has been afforded the opportunity to ask
questions of, and to receive answers from, the Company and to obtain additional
information, to the extent the Company has such information or could have
acquired it without unreasonable effort or expense, all as necessary for the
Purchaser to make an informed investment decision with respect to the purchase
and/or acquisition of the Notes; provided, that the foregoing shall not limit or
impair any representation, warranty, covenant or agreement of the Company
contained in any of this Agreement, or the right of such Purchaser to rely
thereon.

 

6.2                                 Investment; Legend.  The Purchaser is
acquiring the Notes for investment for its own account, not as a nominee or
agent, and not with the view to, or for resale in connection with, any
distribution thereof.  The Purchaser understands that the Notes to be purchased
and/or acquired have not been, and will not be, registered under the Securities
Act by reason of a specific exemption from the registration provisions of the
Securities Act, the availability of which depends upon, among other things, the
bona fide nature of the investment intent and the accuracy of such Purchaser’s
representations as expressed herein.  The Purchaser understands and acknowledges
that the Notes and any certificates representing the Shares will bear a legend
substantially in the form set forth below:

 

THIS NOTE AND SHARES OF COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER ANY
STATE SECURITIES LAWS.  THIS NOTE AND SUCH SHARES MAY NOT BE SOLD, OFFERED FOR
SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF A REGISTRATION STATEMENT IN
EFFECT WITH RESPECT TO THIS NOTE AND SUCH SHARES AND UNDER SUCH ACT OR AN
OPINION OF COUNSEL SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT
REQUIRED OR UNLESS SOLD PURSUANT TO RULE 144 OF SUCH ACT.

 

6.3                                 No Public Market.  The Purchaser understands
that no public market now exists for any of the Notes issued by the Company and
that the Company has made no assurances that a public market will ever exist for
the Notes.

 

6.4                                 Authorization.  This Agreement when executed
and delivered by the Purchaser will constitute a valid and legally binding
obligation of the Purchaser, enforceable in accordance with its terms, except as
subject to laws of general application relating to bankruptcy, insolvency and
the relief of debtors and rules of law governing specific performance,
injunctive relief or other equitable remedies.

 

6.5                                 Brokers or Finders.  The Purchaser has not
incurred, and will not incur, directly or indirectly, as a result of any action
taken by the Purchaser, any liability for brokerage or finders’ fees or agents’
commissions or any similar charges in connection with the Loan Documents or any
transaction contemplated thereby.

 

6.6                                 Tax Liability.  The Purchaser understands
that the Purchaser (and not the Company) shall be responsible for the
Purchaser’s own tax liability that may arise as a result of this investment or
the transactions contemplated by this.

 

24

--------------------------------------------------------------------------------


 

7.                                       COVENANTS

 

7.1                                 Payment of Notes.  The Company shall
promptly make all payments in respect of the Notes on the dates and in the
manner provided in the Notes and this Agreement.  Principal, premium, if any,
and interest, shall be considered paid on the date it is due if the Purchasers’
Agent holds as of 11:00 a.m., New York City time, on the due date money,
deposited by the Company or an Affiliate thereof in immediately available funds,
designated for and sufficient to pay all principal, premium, if any, and
interest then due.  The Company shall, to the fullest extent permitted by law,
pay interest on overdue principal (including premium, if any) and overdue
installments of interest at the rate borne by the Notes per annum.

 

7.2                                 SEC Reports.  The Company shall file all
reports and other information and documents that it is required to file with the
SEC pursuant to Section 13 or 15(d) of the Exchange Act, and, if requested by
the Purchasers’ Agent, within 15 days after it files them with the SEC, the
Company shall send copies of all such reports, information and other documents
to the Purchasers’ Agent.  It is agreed that the filing of such reports via the
SEC’s EDGAR system shall constitute distribution of such reports to the
Purchasers for purposes of this Section 7.2.

 

7.3                                 Compliance Certificates.  The Company shall
deliver to the Purchasers’ Agent, within 120 days after the end of each fiscal
year, an officers’ certificate stating that a review of the activities of the
Company and its Subsidiaries during the preceding fiscal year has been made
under the supervision of the signing officers with a view to determining whether
the Company has kept, observed, performed and fulfilled its obligations under
this Agreement, and further stating, as to each such officer signing such
certificate, that to the best of his or her knowledge, in such officer’s
capacity as an officer of the Company:

 

(1)                                  THE COMPANY HAS KEPT, OBSERVED, PERFORMED
AND FULFILLED EACH AND EVERY COVENANT CONTAINED IN THIS AGREEMENT AND IS NOT IN
DEFAULT (WITHOUT REGARD TO GRACE PERIODS OR NOTICE REQUIREMENTS) IN THE
PERFORMANCE OR OBSERVANCE OF ANY OF THE TERMS, PROVISIONS AND CONDITIONS OF THIS
AGREEMENT, OR, IF AN EVENT OF DEFAULT SHALL HAVE OCCURRED, DESCRIBING ALL SUCH
EVENTS OF DEFAULT OF WHICH HE OR SHE MAY HAVE KNOWLEDGE AND WHAT ACTION THE
COMPANY IS TAKING OR PROPOSES TO TAKE WITH RESPECT THERETO; AND

 

(2)                                  NO EVENT HAS OCCURRED AND REMAINS IN
EXISTENCE BY REASON OF WHICH PAYMENTS ON ACCOUNT OF THE PRINCIPAL OF, PREMIUM,
IF ANY, OR INTEREST ON THE NOTES IS PROHIBITED OR IF SUCH EVENT HAS OCCURRED, A
DESCRIPTION OF THE EVENT AND WHAT ACTION THE COMPANY IS TAKING OR PROPOSES TO
TAKE WITH RESPECT THERETO.

 

7.4                                 Further Instruments and Acts.  Upon request
of the Purchasers’ Agent, the Company will execute and deliver such further
instruments and do such further acts as may be reasonably necessary or proper to
carry out more effectively the purposes of this Agreement.

 

7.5                                 Registration of Shares.  Within 90 days
after the Closing Date under this Agreement the Company shall file a
registration statement with the SEC to register all of the Shares issuable upon
conversion of the Notes pursuant to Section 4.1 and Shares payable in lieu of
interest pursuant to Section 2.10 in accordance with the terms of the
Registration Rights Agreement.  The Company agrees to take the actions
reasonably necessary and within the Company’s power to have the SEC declare such
registration effective and to maintain the effectiveness of such registration
statement for

 

25

--------------------------------------------------------------------------------


 

as long as any Notes or Shares issuable upon conversion of the Notes remain
outstanding, except as otherwise provided in the Registration Rights Agreement.

 

7.6                                 Maintenance of Corporate Existence.  Subject
to Section 3 and Section 8.1, the Company will do or cause to be done all things
necessary to preserve and keep in full force and effect its corporate existence.

 

7.7                                 Stay, Extension and Usury Laws.  The Company
covenants (to the extent that it may lawfully do so) that it shall not at any
time insist upon, plead, or in any manner whatsoever claim or take the benefit
or advantage of, any stay, extension or usury law or other law which would
prohibit or forgive the Company from paying all or any portion of the principal
of or interest on the Notes as contemplated herein, wherever enacted, now or at
any time hereafter in force, or which may affect the covenants or the
performance of this Agreement, and the Company (to the extent it may lawfully do
so) hereby expressly waives all benefit or advantage of any such law and
covenants that it will not, by resort to any such law, hinder, delay or impede
the execution of any power herein granted to the Purchasers, but will suffer and
permit the execution of every such power as though no such law had been enacted.

 

8.                                       NEGATIVE COVENANTS

 

8.1                                 Company May Consolidate, etc. Only on
Certain Terms.  The Company shall not, directly or indirectly consolidate with
or merge into any other Person (in a transaction in which the Company is not the
surviving corporation) or convey, transfer or lease a substantial amount of its
properties and assets to any Person outside the ordinary course of business,
unless:

 

(1)                                      in case the Company shall consolidate
with or merge into another Person (in a transaction in which the Company is not
the surviving corporation) or convey, transfer or lease a substantial amount of
its properties and assets to any Person, the Person formed by such
consolidation, or into which the Company is merged, or the Person which acquires
by conveyance or transfer, or which leases, a substantial amount of the
properties and assets of the Company shall be a corporation or other limited
liability entity organized and validly existing under the laws of the United
States of America, any State thereof or the District of Columbia and shall
expressly assume, by an indenture or guaranty supplemental hereto, executed and
delivered to the Purchasers, in form satisfactory to the Purchasers’ Agent, the
due and punctual payment of the principal of, and interest on all the Notes and
the performance or observance of every covenant of this Agreement on the part of
the Company to be performed or observed and the conversion rights shall be
provided for in accordance with Section 4, by the Person (if other than the
Company) formed by such consolidation or into which the Company shall have been
merged or by the Person which shall have acquired the Company’s assets;

 

(2)                                      immediately after giving effect to such
transaction, no Event of Default, and no event which, after notice or lapse of
time or both, would become an Event of Default, shall have happened and be
continuing; and

 

(3)                                      the Company has delivered to the
Purchasers’ Agent an Officers’ Certificate stating that such consolidation,
merger, conveyance, transfer or lease and, comply with this Section and that all
conditions precedent herein provided for relating to such transaction have been
complied with.

 

26

--------------------------------------------------------------------------------


 

This Section 8.1 shall not apply to a merger of the Company with an Affiliate
solely for the purpose of reincorporating the Company in another jurisdiction,
to a Fundamental Change or to the Semiconductor Business Spin-off.

 

In the case of a reclassification, consolidation, merger, sale or transfer of
assets or other transactions pursuant to which all or substantially all of the
Common Stock would be converted into other securities, cash or property, the
right to convert Notes into Shares pursuant to Section 4.1 will be changed into
a right to convert Notes into the kind and amount of other securities, cash or
property that the Holder would have received had the Holder converted such Notes
immediately prior to the transaction; provided that if the Common Stock is
converted into the right to receive more than a single type of consideration
(determined in part upon any form of stockholder election), the kind and amount
of consideration that the Holder would have received had the Holder converted
such Notes immediately prior to the transaction shall be deemed to be the
weighted average of the kind and amounts of consideration received by the
holders of any Common Stock that affirmatively make such an election.

 

8.2                                 Successor Substituted.  Upon any
consolidation of the Company with, or merger of the Company into, any other
Person or any conveyance, transfer or lease of the properties and assets of the
Company substantially as an entirety in accordance with Section 8.1, there shall
be an adjustment to the Applicable Conversion Rate and the successor Person
formed by such consolidation or into which the Company is merged or to which
such conveyance, transfer or lease is made shall succeed to, and be substituted
for, and may exercise every right and power of, the Company under this
Agreement, with the same effect as if such successor Person had been named as
the Company herein, and thereafter, the predecessor Person shall be relieved of
all obligations and covenants under this Agreement and the Notes.

 

8.3                                 Additional Debt.  The Company shall not
without the prior written consent of the Purchaser’s Agent or the Holders of a
Majority-in-Interest of the Notes incur any debt for borrowed money subsequent
to the Purchase Agreement Closing Date, unless such debt by its terms is
expressly subordinated to the Notes in right of payment and to the Purchasers’
Security Interest in respect to the priority and enforcement of any security
interest in property of the Company securing such new debt.  In addition,
without such consent, the Company shall not issue any debt securities that are
convertible into Common Stock by the holders thereof at any conversion price
that is effectively lower than the Applicable Conversion Rate in effect from
time to time.

 

9.                                       DEFAULT AND REMEDIES

 

9.1                                 Events of a Default.  An “Event of Default”
shall occur if:

 

(1)                                  the Company defaults in the payment of any
interest on any Note when the same becomes due and payable and the default
continues for a period of five days;

 

(2)                                  the Company defaults in the payment of any
principal of (including, without limitation, premium, if any, on) any Note when
the same becomes due and payable (whether at maturity, upon redemption, on a
Fundamental Change Repurchase Date or otherwise);

 

(3)                                  the Company fails to comply with any of its
other agreements contained in the Loan Documents and the default continues for
the period and after the notice specified below;

 

27

--------------------------------------------------------------------------------


 

(4)                                  the Company defaults in the payment of the
Redemption Price or Fundamental Change Repurchase Price of any Note when the
same becomes due and payable;

 

(5)                                  any Indebtedness of the Company or any
Subsidiary with an aggregate principal amount then outstanding in excess of
$1,000,000, whether such Indebtedness now exists or shall hereafter be created,
is not paid at final maturity (either at its stated maturity or upon
acceleration thereof), and such Indebtedness is not discharged, or such
acceleration is not rescinded or annulled, within a period of 30 days after
there shall have been given to the Company by the Purchasers’ Agent or to the
Company by the Holders of a Majority-in-Interest of the Notes a written notice
specifying such default and requiring the Company to cause such Indebtedness to
be discharged or cause such default to be cured or waived or such acceleration
to be rescinded or annulled and stating that such notice is a “Notice of
Default” hereunder; or

 

(6)                                  the Company, pursuant to or within the
meaning of any Bankruptcy Law:

 

(A)                              commences a voluntary case or proceeding;

 

(B)                                consents to the entry of an order for relief
against it in an involuntary case or proceeding;

 

(C)                                consents to the appointment of a Custodian of
it or for all or substantially all of its property; or

 

(D)                               makes a general assignment for the benefit of
its creditors; or

 

(7)                                  a court of competent jurisdiction enters an
order or decree under any Bankruptcy Law that:

 

(A)                              is for relief against the Company or any
Subsidiary in an involuntary case or proceeding;

 

(B)                                appoints a Custodian of the Company or any
Subsidiary or for all or substantially all of the property of the Company (on a
consolidated basis); or

 

(C)                                orders the liquidation of the Company; and in
each case the order or decree remains unstayed and in effect for 60 consecutive
days;

 

(8)                                  the Company’s termination or suspension of
its business, or the filing by or against the Company of a petition seeking the
liquidation or dissolution of the Company or the commencement of any other
procedure to liquidate or dissolve the Company, or the occurrence of any event,
condition or circumstances which causes the liquidation or dissolution of the
Company, which is not dismissed within 60 days of the date of filing or
petition;

 

(9)                                  The rendering of final money judgments in
the aggregate during the term of this Agreement of at least $1,000,000 against
the Company which remain unsatisfied and unstayed for at least 60 days.

 

The term “Bankruptcy Law” means Title 11 of the United States Code (or any
successor thereto) or any similar federal or state law for the relief of
debtors.  The term “Custodian” means any receiver, trustee, assignee,
liquidator, sequestrator or similar official under any Bankruptcy Law.

 

28

--------------------------------------------------------------------------------


 

A default under clause (3) above is not an Event of Default until the
Purchasers’ Agent notifies the Company, or the Holders of at least a
Majority-in-Interest of the Notes then outstanding notify the Company, in
writing of the default, and the Company does not cure the default within 30 days
after receipt of such notice.  The notice given pursuant to this Section 9.1
must specify the default, demand that it be remedied and state that the notice
is a “Notice of Default.”  When any default under this Section 9.1 is cured, it
ceases.

 

9.2                                 Acceleration.  If an Event of Default (other
than an Event of Default specified in clause (6) or (7) of Section 9.1) occurs
and is continuing, the Purchasers’ Agent may, by notice to the Company, or the
Holders of at least a Majority-in-Interest of the Notes then outstanding may, by
notice to the Company, declare all unpaid principal to the date of acceleration
on the Notes then outstanding (if not then due and payable) to be due and
payable upon any such declaration, and the same shall become and be immediately
due and payable.  If an Event of Default specified in clause (6) or (7) of
Section 9.1 occurs, all unpaid principal of the Notes then outstanding shall
ipso facto become and be immediately due and payable without any declaration or
other act on the part of the Purchasers’ Agent or any Holder.  The Holders of a
Majority-in-Interest of the Notes then outstanding by notice to the Company may
rescind an acceleration and its consequences if (a) all existing Events of
Default, other than the nonpayment of the principal of the Notes which has
become due solely by such declaration of acceleration, have been cured or
waived; (b) to the extent the payment of such interest is lawful, interest
(calculated at the rate per annum borne by the Notes) on overdue installments of
interest and overdue principal, which has become due otherwise than by such
declaration of acceleration, has been paid; and (c) the rescission would not
conflict with any judgment or decree of a court of competent jurisdiction.  No
such rescission shall affect any subsequent default or impair any right
consequent thereto.

 

9.3                                 Other Remedies.  If an Event of Default
occurs and is continuing, the Holders and the Purchasers’ Agent may, but shall
not be obligated to, pursue any available remedy by proceeding at law or in
equity to collect the payment of the principal of or interest on the Notes or to
enforce the performance of any provision of the Notes or this Agreement. A delay
or omission in exercising any right or remedy accruing upon an Event of Default
shall not impair the right or remedy or constitute a waiver of or acquiescence
in the Event of Default.  No remedy is exclusive of any other remedy.  All
available remedies are cumulative to the extent permitted by law.

 

9.4                                 Waiver of Defaults and Events of Default. 
Subject to Section 9.6, the Holders of a Majority-in-Interest of the Notes then
outstanding by notice to the Company may waive an existing default or Event of
Default and its consequence, except a default or Event of Default in the payment
of the principal of, premium, if any, or interest on any Note, a failure by the
Company to convert any Notes into Shares in accordance with the provisions of
the Notes and this Agreement or any default or Event of Default in respect of
any provision of this Agreement or the Notes which, under Section 9.6, cannot be
modified or amended without the consent of the Holder of each Note affected. 
When a default or Event of Default is waived, it is cured and ceases.

 

9.5                                 Limitations on Suits.  A Holder may not
pursue any remedy with respect to this Agreement or the Notes (except actions
for payment of overdue principal or interest or for the conversion of the Notes
pursuant to Section 3.2 or Section 4) unless:

 

(1)                                  THE HOLDER GIVES TO THE COMPANY WRITTEN
NOTICE OF A CONTINUING EVENT OF DEFAULT; AND

 

29

--------------------------------------------------------------------------------


 

(2)                                  THE HOLDERS OF AT LEAST 25% IN AGGREGATE
PRINCIPAL AMOUNT OF THE THEN OUTSTANDING NOTES MAKE A WRITTEN REQUEST TO THE
PURCHASERS’ AGENT TO PURSUE THE REMEDY.

 

A Holder may not use this Agreement to prejudice the rights of another Holder or
to obtain a preference or priority over such other Holder.

 

9.6                                 Rights of Holders to Receive Payment and to
Convert.  Notwithstanding any other provision of this Agreement, the right of
any Holder of a Note to receive payment of the principal of and interest on the
Note, on or after the respective due dates expressed in the Note and this
Agreement, to convert such Note in accordance with Section 3.2 and Section 4 and
to bring suit for the enforcement of any such payment on or after such
respective dates or the right to convert, is absolute and unconditional and
shall not be impaired or affected without the consent of the Holder.

 

10.                                 CONDITIONS TO CLOSING

 

10.1                           Conditions to Closing of the Purchasers.  Each
Purchaser’s obligations to purchase and/or acquire the Notes at the Closing
shall be subject to the fulfillment of the following conditions, any one or more
of which may be waived by each Purchaser in its sole discretion:

 

(a)                                  Approvals.  The receipt of the Bank’s
consent and any other necessary approval of the Loan Documents and the
transactions contemplated thereby, including from the board of directors of the
Company.

 

(b)                                 Representations and Warranties.  The
representations and warranties made by the Company in Section 5 shall be true
and correct when made and on the Closing Date.

 

(c)                                  Performance.  All covenants, agreements and
conditions contained in this Agreement to be performed by the Company on or
prior to the Closing Date shall have been performed or complied with in all
material respects.

 

(d)                                 Compliance with Securities Laws.  The
Company shall have obtained all necessary permits and qualifications, or have
the availability of exemptions therefrom, required by any applicable
jurisdiction for the offer and issuance of the Notes.

 

(e)                                  Compliance Certificate.  The Company shall
have delivered to the Purchasers’ Agent a certificate in a form satisfactory to
the Purchasers’ Agent, executed by the Chief Executive Officer and Chief
Financial Officer of the Company, dated as of the Closing Date, and certifying,
among other things, to the fulfillment of the conditions specified in
Section 10.1 of this Agreement.

 

10.2                           Conditions to Closing of the Company.  The
Company’s obligation to issue the Notes at the Closing shall be subject to the
fulfillment of the following conditions, any one or more of which may be waived
by the Company in its sole discretion:

 

(a)                                  Payment of Consideration, Delivery of
Signature Pages.  Each of the Purchasers shall have delivered to the Company the
Purchase Price for the Notes to be subscribed for by such Purchaser at the
Closing, and the Purchasers’ Agent and each Purchaser shall have delivered to
the Company signature pages to each of the Loan Documents to be signed by the
Purchaser and the Purchasers’ Agent.

 

30

--------------------------------------------------------------------------------


 

(b)                                 Compliance With Securities Laws.  The
Company shall have obtained all necessary permits and qualifications, or have
the availability of exemptions therefrom required by any jurisdiction for the
offer of and subscription for the Notes.

 

11.                                 APPOINTMENT OF PURCHASERS’ AGENT

 

11.1                           Appointment; Joint Action.  Each Purchaser hereby
irrevocably appoints and authorizes the Purchasers’ Agent to act as its agent
under this Agreement and the other Loan Documents with such powers as are
specifically delegated to the Purchasers’ Agent by the terms of such Loan
Documents, together with such other powers as are reasonably incidental to such
powers.

 

11.2                           Duties.  The Purchasers’ Agent: (a) shall have no
duties or responsibilities except those expressly set forth in the Loan
Documents, and shall not by reason of any Loan Document be a trustee for any
Purchaser; (b) shall not be responsible to the Purchasers for any recitals,
statements, representations or warranties contained in any Loan Document, or in
any certificate or other document referred to or provided for in, or received by
any of them under, any Loan Document, or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency or any Loan Document or any other
document referred to or provided for in any Loan Document or for any failure by
the Company or any other person or entity to perform any of its obligations
under any Loan Document (c) shall not be required to initiate or conduct any
litigation or collection proceedings under any Loan Document; and (d) shall not
be responsible for any action taken or omitted to be taken by it under any Loan
Document or under any other document or instrument referred to or provided for
in any Loan Document or in connection with any Loan Document.

 

11.3                           Reliance by Purchasers’ Agent.  The Purchasers’
Agent shall be entitled to rely upon any certification, notice or other
communication (including any made by telephone, electronic facsimile
transmission, and electronic mail message) believed by it to be genuine and
correct and to have been signed or sent by or on behalf of the proper person or
entity, and upon advice and statements of legal counsel, independent accountants
and other experts selected by the Purchasers’ Agent.  As to any matters not
expressly provided for by any Loan Document, the Purchasers’ Agent shall in all
cases be fully protected in acting, or in refraining from acting, under any Loan
Document in accordance with instructions given by the Majority-in-Interest of
the Notes or all of the Purchasers as is required in such circumstance, and such
instructions of such Purchasers and any action taken or failure to act pursuant
to such instructions shall be binding on all of the Purchasers.

 

11.4                           Indemnification.  The Purchasers agree to
indemnify the Purchasers’ Agent ratably in proportion to their respective
amounts of Note principal as set forth in Exhibit A, for any and all loss,
liabilities, damages or expenses incurred by any of them in connection with or
by reason of any actual or threatened investigation, litigation or other
proceedings (including any such investigation, litigation or other proceedings
between the Purchasers’ Agent and any Purchaser) relating to the extensions of
credit under, and the transactions contemplated by, the Loan Documents or any
actual or proposed use by the Company of the proceeds of any such extensions of
credit, including the reasonable fees and disbursements of counsel incurred in
connection with any such investigation, litigation or other proceedings.

 

11.5                           Resignation or Removal of Purchasers’ Agent. 
Subject to the appointment and acceptance of a successor Purchasers’ Agent as
provided below, the Purchasers’ Agent may resign at any time by notice to the
Purchasers and the Company, and either Purchasers’ Agent may be removed at any
time with or without cause by the Majority-in-Interest of the Notes.  Upon any
such

 

31

--------------------------------------------------------------------------------


 

resignation or removal, the Purchasers shall have the right to appoint a
successor Purchasers’ Agent.  If no successor Purchasers’ Agent shall have been
so appointed by the Purchasers and shall have accepted such appointment within
30 days after the retiring Purchasers’ Agent’s giving of notice of resignation
or the Majority-in-Interest of the Notes removal of the retiring Purchasers’
Agent, then the retiring Purchasers’ Agent may, on behalf of the Purchasers,
appoint a successor Purchasers’ Agent, provided that any such successor
Purchasers’ Agent must be a Purchaser.  Upon the acceptance of any appointment
as Purchasers’ Agent by a successor Purchasers’ Agent, such successor
Purchasers’ Agent shall thereupon succeed to and become vested with all the
rights, remedies, powers, privileges, duties and obligations of the retiring
Purchasers’ Agent, and the retiring Purchasers’ Agent shall be discharged from
its duties and obligations under this Agreement and the other Loan Documents. 
After any retiring Purchasers’ Agent’s resignation or removal as Purchasers’
Agent, the provisions of this Section 11 shall continue in effect for its
benefit in respect of any actions taken or omitted to be taken by it while it
was acting as Purchasers’ Agent.

 

12.                                 MISCELLANEOUS

 

12.1                           Governing Law.  This Agreement shall be governed
by and construed under the laws of the state of New York, without reference to
its principles of conflicts of laws.

 

12.2                           Survival.  The representations, warranties,
covenants and agreements made herein shall survive the closing of the
transactions contemplated hereby.

 

12.3                           Successors and Assigns.  Except as otherwise
provided herein, the provisions hereof shall inure to the benefit of, and be
binding upon, the successors, assigns, heirs, executors and administrators of
the parties hereto.

 

12.4                           Entire Agreement; Amendment.  This Agreement,
together with all other Loan Documents, and the other documents delivered
pursuant hereto, constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof and thereof and
supersedes all agreements, including in its entirety prior agreements,
representations, warranties, commitments, whether written or oral, prior to the
date hereof, and no party shall be liable or bound to any other party in any
manner by any warranties, representations or covenants except as specifically
set forth herein or therein.  Any term of this Agreement may be amended or
waived only with the written consent of the Company and Purchasers’ Agent.  Any
amendment or waiver effected with this paragraph shall be binding upon each
holder of Notes then outstanding, each future holder of all such Notes,
Purchasers’ Agent and the Company.

 

12.5                           Notices, Etc.  All notices and other
communications required or permitted hereunder shall be in writing, shall be
effective when given, and shall in any event be deemed to be given upon receipt
or, if earlier, (a) three (3) days after deposit with the U.S. Postal Service or
other applicable postal service, if delivered by first class mail, postage
prepaid, (b) upon delivery, if delivered by hand or transmitted via facsimile
(confirmed by letter sent by first class mail, postage prepaid with the U.S.
Postal Service), or (c) one (1) business day after the business day of deposit
with Federal Express or similar overnight courier, freight prepaid and shall be
addressed (i) if to the Company, at the address set forth below, (ii) if to the
Purchaser’s Agent, at the address set forth below (iii) if to a Purchaser, at
such Purchaser’s address set forth on Exhibit A, or (iv) at such other address
as any party may designate by no less than ten days’ advance written notice to
the other parties pursuant to the provisions above.

 

32

--------------------------------------------------------------------------------


 

If to Company:

Focus Enhancements, Inc.

 

1370 Dell Avenue

 

Campbell, CA 95008

 

Fax: (408) 866-4795

 

Email: [                   ]

 

Attention: Chief Financial Officer

 

 

If to Purchaser’s Agent:

Ingalls & Snyder LLC

 

61 Broadway

 

New York, NY 10006

 

Fax: (212) 269-7893

 

Attention: Thomas Boucher

 

12.6                           Delay or Omissions.  Except as expressly provided
herein, no delay or omission to exercise any right, power or remedy accruing to
any holder of any Notes, upon any breach or default of the Company under this
Agreement, shall impair any such right, power or remedy of such holder nor shall
it be construed to be a waiver of any such breach or default, or an acquiescence
therein, or in any similar breach or default thereafter occurring; nor shall any
waiver of any single breach or default be deemed a waiver of any other breach or
default theretofore or thereafter occurring.  Any waiver, permit, consent or
approval of any kind or character on the part of any holder of any breach or
default under this Agreement, or any waiver on the part of any holder of any
provisions or conditions of this agreement, must be in writing and shall be
effective only to the extent specifically set forth in such writing.

 

12.7                           Severability.  In the event that any provision of
this Agreement becomes or is declared by a court of competent jurisdiction to be
illegal, unenforceable or void, this Agreement shall continue in full force and
effect without said provision; provided that no such severability shall be
effective if it materially changes the economic benefit of this Agreement to any
party.

 

12.8                           Attorneys’ Fees.  If any action at law or in
equity is necessary to enforce or interpret the terms of this Agreement, the
prevailing party shall be entitled to reasonable attorneys’ fees, costs and
necessary disbursements in addition to any other relief to which such party may
be entitled.

 

12.9                           Counterparts; Faxed Counterparts.  This Agreement
may be executed in any number of counterparts, all of which taken together shall
constitute one and the same instrument, and any of the parties to this Agreement
may execute this Agreement by signing any such counterpart.  One or more
counterparts may be delivered by facsimile transmission; any such faxed
counterpart shall have the same force and effect as an original and shall
constitute an effective, binding agreement on the part of each of the
undersigned.

 

12.10                     Confidentiality.  Each Purchaser agrees that the terms
of this Agreement and all material information about the Company provided to
such Purchaser at any time pursuant to any of the Loan Documents is confidential
and shall be treated as confidential by the Purchaser and not disclosed to any
Person or used by such Purchaser unless and until disclosed publicly by the
Company in a registration statement or report filed with the SEC, or otherwise.

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
and delivered as of the day and year first above written.

 

COMPANY:

FOCUS ENHANCEMENTS, INC.

 

 

 

By:

 /s/ Brett Moyer

 

 

Name:

Brett Moyer

 

 

Title:

President & CEO

 

 

 

PURCHASER:

 

 

Name:

 

 

 

By:

 

 

 

Title:

 

 

 

34

--------------------------------------------------------------------------------


 

EXHIBIT A

 

[Intentionally Omitted]

 

 

Name

 

Address

 

Note Principal Amount

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

1

--------------------------------------------------------------------------------